Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT dated as of February 28, 2012 (this “Amendment”), to the
Amended and Restated Credit Agreement dated as of December 1, 2006, as amended
and restated as of February 19, 2010 (as further amended, restated, supplemented
or otherwise modified through the date hereof, the “Amended and Restated Credit
Agreement”), among FREESCALE SEMICONDUCTOR, INC., a Delaware corporation (the
“Borrower”), FREESCALE SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation
(“Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD., a Bermuda exempted
limited liability company (“Foreign Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS
III, LTD., a Bermuda exempted limited liability company (“Parent”), the LENDERS
(as defined in Article I of the Amended and Restated Credit Agreement) from time
to time party thereto and CITIBANK, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as collateral agent for
the Lenders (in such capacity, the “Collateral Agent”), as Swing Line Lender and
as L/C Issuer.

A. Pursuant to the Amended and Restated Credit Agreement, the Lenders have
extended credit to the Borrower.

B. Pursuant to Section 2.14 of the Amended and Restated Credit Agreement,
(i) the Borrower may request Incremental Term Loans by giving written notice of
such request to the Administrative Agent, (ii) the Borrower has given such a
written notice to the Administrative Agent for Incremental Term Loans (the
“Tranche B-2 Term Loans”) in an aggregate principal amount of $500,000,000
(subject to obtaining the approval of the Required Lenders under the Amended and
Restated Credit Agreement as contemplated hereby, as such amount exceeds the
current Incremental Availability under and as defined in the Amended and
Restated Credit Agreement) having the terms, and subject to the conditions, set
forth herein and in the Second Amended and Restated Credit Agreement (as defined
in Section 1 hereof) and (iii) the Borrower has requested that the persons set
forth on Schedule 1 hereto and identified as “Tranche B-2 Term Lenders” (the
“Tranche B-2 Term Lenders”) commit to make the Tranche B-2 Term Loans on the
Second Restatement Effective Date (as defined in Section 7 hereof). The proceeds
of the Tranche B-2 Term Loans will be used to redeem, repurchase or otherwise
acquire a portion of the Senior Subordinated Notes (and, at the Borrower’s
option, a portion of the Senior Notes), and to pay related redemption premiums
and fees and expenses related to the transactions contemplated by this
Amendment.

C. In connection with the foregoing, the Borrower has requested that the
Required Lenders (as defined in the Amended and Restated Credit Agreement) agree
to amend the Amended and Restated Credit Agreement to be in the form of Exhibit
A hereto, in order to permit the incurrence of the Tranche B-2 Term Loans and to
provide for certain other amendments to reflect that, among other things, the
only Term Loans outstanding under the Second Amended and Restated Credit
Agreement as of the Second Restatement Effective Date will be the Extended
Maturity Term Loans (as redesignated pursuant to Section 3 hereof) and the
Tranche B-2 Term Loans.



--------------------------------------------------------------------------------

D. (i) The Tranche B-2 Term Lenders are willing to make the Tranche B-2 Term
Loans to the Borrower on the Second Restatement Effective Date and (ii) the
Required Lenders are willing to agree to the amendments to the Amended and
Restated Credit Agreement provided for herein, in each case on the terms set
forth herein and in the Second Amended and Restated Credit Agreement and subject
to the conditions set forth herein and therein.

E. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Second Amended and Restated Credit Agreement or, if not
defined therein, in the Amended and Restated Credit Agreement.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment and Restatement. Effective as of the Second Restatement
Effective Date, (i) the Amended and Restated Credit Agreement is hereby amended
and restated in the form of Exhibit A hereto (the Amended and Restated Credit
Agreement, as so amended and restated, being referred to as the “Second Amended
and Restated Credit Agreement”) and (ii) the Exhibits attached to the Second
Amended and Restated Credit Agreement hereby replace in their entirety the
corresponding Exhibits attached to the Amended and Restated Credit Agreement.

SECTION 2. Making of Tranche B-2 Term Loans. (a) Subject to the terms and
conditions set forth herein and in the Second Amended and Restated Credit
Agreement, each Tranche B-2 Term Lender severally agrees to make to the
Borrower, on the Second Restatement Effective Date, a Tranche B-2 Term Loan
denominated in Dollars, in a principal amount equal to the amount set forth next
to such Tranche B-2 Term Lender’s name on Schedule 1 (the “Tranche B-2 Term Loan
Commitments”).

(b) Each Tranche B-2 Term Lender shall make its Tranche B-2 Term Loan by making
an amount equal to the amount of its Tranche B-2 Term Loan Commitment available
to the Administrative Agent in Dollars, in immediately available funds, at the
Administrative Agent’s Office not later than 1:00 p.m., New York City time, on
the Second Restatement Effective Date. On the Second Restatement Effective Date,
each Tranche B-2 Term Lender that has satisfied the actions described in the
preceding sentence shall be deemed to have made, and shall have made, a Tranche
B-2 Term Loan in an aggregate principal amount equal to its Tranche B-2 Term
Loan Commitment.

(c) Upon the effectiveness of this Amendment, the Administrative Agent shall
promptly make the Tranche B-2 Term Loans available to the Borrower by wire
transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

2



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in the Loan Documents, the Borrower
shall deliver a Committed Loan Notice to the Administrative Agent with respect
to the Borrowing of the Tranche B-2 Term Loans on the Second Restatement
Effective Date.

(e) The Tranche B-2 Term Commitment of each Tranche B-2 Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Tranche B-2
Term Lender’s Tranche B-2 Term Loans pursuant to Section 2(a) hereof.

(f) The proceeds of the Tranche B-2 Term Loans are to be used by the Borrower
solely for the purposes set forth in Recital B of this Amendment and as further
set forth in the Second Amended and Restated Credit Agreement.

(g) This Amendment shall constitute an “Incremental Amendment” for all purposes
of the Second and Amended Restated Credit Agreement.

SECTION 3. Redesignation of Extended Maturity Term Loans. For convenience of
reference, the Extended Maturity Term Loans (as defined in the Amended and
Restated Credit Agreement) outstanding immediately prior to the Second
Restatement Effective Date shall, on the Second Restatement Effective Date, be
redesignated as “Tranche B-1 Term Loans” and shall have the terms provided for
“Tranche B-1 Term Loans” under the Second Amended and Restated Credit Agreement.

SECTION 4. Fees. In consideration of the agreements of the Lenders (other than
any Tranche B-2 Term Lender in its capacity as such) contained in this
Amendment, Holdings, Foreign Holdings, the Borrower and Parent jointly and
severally agree to pay to the Administrative Agent, for the account of each
Lender (other than any Defaulting Lender or any Tranche B-2 Term Lender in its
capacity as such) that delivers an executed counterpart of this Amendment prior
to 5:00 p.m., New York City time, on February 24, 2012, an amendment fee
(collectively, the “Amendment Fees”) in an amount equal to 0.375% of the
aggregate principal amount of such Lender’s outstanding Tranche B-1 Term Loans,
if any, and such Lender’s Revolving Credit Commitment (whether used or unused),
if any, as of the Second Restatement Effective Date. The Amendment Fees shall be
paid in immediately available funds on the Second Restatement Effective Date
and, once paid, such fee or any part thereof shall not be refundable.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, Foreign Holdings, the Borrower and
Parent represents and warrants to each of the Lenders (including the Tranche B-2
Term Lenders) and the Administrative Agent that: (i) this Amendment (A) has been
duly authorized by all necessary corporate or other organizational and, if
required, stockholder action of Holdings, Foreign Holdings, the Borrower and
Parent, (B) has been duly executed and delivered by Holdings, Foreign Holdings,
the Borrower and Parent and (C) constitutes a legal, valid and binding
obligation of Holdings, Foreign Holdings, the Borrower and Parent enforceable
against each of them in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws affecting creditors’ rights generally and subject to general

 

3



--------------------------------------------------------------------------------

principles of equity, regardless of whether considered in a proceeding in equity
or at law, (ii)(A) the representations and warranties set forth in Article V of
the Second Amended and Restated Credit Agreement are true and correct in all
material respects on and as of the Second Restatement Effective Date, except
(x) to the extent such representations and warranties expressly relate to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, (y) that, for purposes of this paragraph, the
representations and warranties contained in Section 5.05 of the Second Amended
and Restated Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 6.01 of the Amended and
Restated Credit Agreement and (z) any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects, subject to clause (x) above, on and as of the Second Restatement
Effective Date and (B) after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

SECTION 6. Other Agreements. Each Tranche B-2 Term Lender hereby agrees with the
Borrower and the Administrative Agent that: (i) such Tranche B-2 Term Lender
will deliver the tax forms and certificates required to be delivered by a Lender
(including, if applicable to such Tranche B-2 Term Lender, a Foreign Lender)
under Section 10.15 of the Second Amended and Restated Credit Agreement, on or
before the date such Lender becomes a Tranche B-2 Term Lender under the Second
Amended and Restated Credit Agreement and (ii) such Tranche B-2 Term Lender has
delivered or will promptly deliver to the Administrative Agent a completed
Administrative Questionnaire.

SECTION 7. Effectiveness. This Amendment, the amendment and restatement of the
Amended and Restated Credit Agreement as set forth in Section 1 hereof and the
obligations of each Tranche B-2 Term Lender to make a Tranche B-2 Term Loan
hereunder shall become effective as of the first date (such date being referred
to as the “Second Restatement Effective Date”) that each of the following
conditions shall have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) Foreign Holdings, (iii) the Borrower, (iv) Parent, (v) each
Other Parent Guarantor, (vi) each other Guarantor, (vii) the Required Lenders
and (viii) each Tranche B-2 Term Lender;

(b) the Administrative Agent shall have received the Committed Loan Notice with
respect to the Tranche B-2 Term Loans duly executed and delivered by the
Borrower on or prior to the Second Restatement Effective Date;

(c) the Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of each Loan Party and
the authorization of the Loan Documents and transactions contemplated hereby,
all in form and substance reasonably satisfactory to the Administrative Agent;

 

4



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received a favorable legal opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties, addressed
to the Administrative Agent, the Collateral Agent, the Swing Line Lender, each
L/C Issuer and the Tranche B-2 Term Lenders, dated the Second Restatement
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, which the Loan Parties hereby request such counsel to
deliver;

(e) the Administrative Agent shall have received a favorable legal opinion of
Conyers, Dill & Pearman Limited, counsel to the Loan Parties incorporated in
Bermuda, addressed to the Lenders, the Administrative Agent, the Collateral
Agent, the Swing Line Lender, each L/C Issuer, each arranger of this Amendment
and the Tranche B-2 Term Lenders, dated the Second Restatement Effective Date,
in form and substance reasonably satisfactory to the Administrative Agent, which
the Loan Parties hereby request such counsel to deliver;

(f) the representations and warranties of Holdings, Foreign Holdings, the
Borrower and Parent set forth in Section 5 hereof shall be true and correct as
of the Second Restatement Effective Date, and the Administrative Agent shall
have received a certificate, dated the Second Restatement Effective Date and
signed by a Responsible Officer or the chief executive officer of the Borrower,
confirming the accuracy thereof, which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(g) no Default shall exist, or would result from the proposed Borrowing of the
Tranche B-2 Term Loans or from the application of the proceeds therefrom;

(h) the Borrower shall have advised the Administrative Agent of its plans to
redeem, repurchase or otherwise acquire a portion of the Senior Subordinated
Notes (and, at the Borrower’s option, a portion of the Senior Notes) and such
plans shall be reasonably satisfactory to the arrangers of this Amendment and
the Administrative Agent; and

(i) the Administrative Agent shall have received payment of the Amendment Fees,
the arrangers of this Amendment shall have received payment of all fees payable
in connection with this Amendment and the Administrative Agent and the arrangers
of this Amendment shall have received all other amounts due and payable on or
prior to the Second Restatement Effective Date, including reimbursement or
payment of all reasonable and documented out-of-pocket costs and expenses
required to be reimbursed or paid by the Borrower in connection with, this
Amendment.

The Administrative Agent shall notify the Borrower and the Lenders (including
the Tranche B-2 Term Lenders) of the Second Restatement Effective Date, and such
notice shall be conclusive and binding.

SECTION 8. Reaffirmation of Guaranty and Security. (a) Each Loan Party, by its
signature below, hereby agrees that, notwithstanding the effectiveness of this
Agreement, the Amended and Restated Credit Agreement and the Collateral
Documents continue to be in full force and effect (except, in the case of the
Amended and Restated Credit Agreement, to the extent expressly amended hereby);

 

5



--------------------------------------------------------------------------------

(b) each Loan Party, by its signature below, affirms and confirms (1) its
obligations under each of the Loan Documents to which it is a party, (2) its
guarantee of the secured Obligations and (3) the pledge of and/or grant of a
security interest in its assets as Collateral to secure such Obligations, all as
provided in the Loan Documents as originally executed, and acknowledges and
agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Amended and
Restated Credit Agreement (as amended hereby) and the other Loan Documents;

(c) in addition to, and not in lieu of, any other Liens for the benefit of the
Tranche B-2 Term Lenders, as security for the payment or performance, as the
case may be, in full of the Obligations, including the Guarantees, security
interests are hereby granted by the following Grantors (as such term is defined
in the Security Agreement) to the Collateral Agent (as such term is defined in
the Second Amended and Restated Credit Agreement) in, all right, title or
interest in or to any and all of the following Collateral, in each case whether
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest: (i) by each of the Grantors in the Pledged Collateral (as such term is
defined in the Security Agreement) and (ii) by each of the Grantors other than
Freescale Semiconductor Holdings IV, Ltd. in the Article 9 Collateral (as such
term is defined in the Security Agreement); and

(d) each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments of financing statements, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent in connection with this Agreement. Such
financing statements may contain an indication or description of collateral that
describes such property in any manner as the Collateral Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Collateral Agent in
connection with this Agreement, including describing such property as “all
assets” or “all personal property,” and “whether now owned or at any time
hereafter acquired” or “now has or at any time in the future may acquire any
right, title or interest.”

SECTION 9. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent, the Collateral Agent and the arrangers of this Amendment
for their reasonable and documented out-of-pocket costs and expenses in
connection with this Amendment, including the fees, charges and disbursements of
Cravath, Swaine & Moore LLP.

SECTION 10. Non-Reliance on Administrative Agent. Each Tranche B-2 Term Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any Lender, and based on such documents and information as it has
deemed

 

6



--------------------------------------------------------------------------------

appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decisions to make its Tranche
B-2 Term Loans hereunder and enter into this Amendment. Each Tranche B-2 Term
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Amendment, the Second Amended and Restated Credit Agreement
and the other Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
Affiliates.

SECTION 11. Administrative Agent Consent. The Administrative Agent hereby
agrees, for purposes of Section 2.14 of the Second Amended and Restated Credit
Agreement, and without prejudice to or affecting Section 10 hereof, that (a) any
of the terms of the Tranche B-2 Term Loans provided in this Amendment and the
Second Amended and Restated Credit Agreement, to the extent that such terms
differ from those provided for Term Loans in the Amended and Restated Credit
Agreement and the other Loan Documents, are reasonably acceptable to the
Administrative Agent and (b) each Tranche B-2 Term Lender which is not a Lender,
an Affiliate of a Lender or an Approved Fund has been approved and consented to
by the Administrative Agent.

SECTION 12. Joinder. From and after the Second Restatement Effective Date, each
Tranche B-2 Term Lender executing and delivering a signature page to this
Amendment shall become a party to the Second Amended and Restated Credit
Agreement and, except as specifically set forth herein or in the Second Amended
and Restated Credit Agreement, shall have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof.

SECTION 13. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Agreement. The Agents may also require that any such documents and signatures
delivered by telecopy or other electronic image scan transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopy or other electronic image scan transmission.

SECTION 14. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 15. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR

 

7



--------------------------------------------------------------------------------

ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT, EACH OTHER PARENT
GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY HERETO AND EACH LENDER (INCLUDING
EACH TRANCHE B-2 TERM LENDER) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
FOREIGN HOLDINGS, HOLDINGS, PARENT, EACH OTHER PARENT GUARANTOR, EACH GUARANTOR,
EACH AGENT PARTY HERETO AND EACH LENDER (INCLUDING EACH TRANCHE B-2 TERM LENDER)
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 16. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 17. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Incremental Collateral Agent or
the Borrower under the Amended and Restated Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
and Restated Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended and
Restated Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Amended and Restated Credit Agreement. After the date
hereof, any reference to the Amended and Restated Credit Agreement shall mean
the Amended and Restated Credit Agreement, as modified hereby.

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

FREESCALE SEMICONDUCTOR,

INC., as Borrower,

By:   /s/ David Stasse   Name:  David Stasse   Title:    Vice President and
Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS V, INC., as Holdings,

By:   /s/ David Stasse   Name:  David Stasse   Title:    Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS IV, LTD., as Foreign

Holdings,

By:   /s/ David Stasse   Name:  David Stasse   Title:    Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS III, LTD., as Parent,

By:   /s/ David Stasse   Name:  David Stasse   Title:    Treasurer

 



--------------------------------------------------------------------------------

 

FREESCALE SEMICONDUCTOR HOLDINGS I, LTD., as an Other Parent Guarantor, By:  
/s/ David Stasse   Name:  David Stasse   Title:    Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS II, LTD., as an Other Parent

Guarantor,

By:   /s/ David Stasse   Name:  David Stasse   Title:    Treasurer

 

SIGMATEL, LLC, as a Guarantor, By:  

Freescale Semiconductor, Inc.,

its sole member

 

By:   /s/ David Stasse   Name:  David Stasse   Title:    Vice President and
Treasurer of the Sole               Member

 

10



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Administrative

Agent, Collateral Agent, Swingline Lender

and L/C Issuer,

By:   /s/ Matthew S. Burke   Name:  Matthew S. Burke   Title:    Vice President

 

11



--------------------------------------------------------------------------------

 

FORM OF LENDER SIGNATURE PAGE TO THE AMENDMENT AGREEMENT OF FREESCALE
SEMICONDUCTOR, INC. Name of Institution: By:  

 

  Name:   Title: For any Lender requiring a second signature block: By:  

 

  Name:   Title:

 

12



--------------------------------------------------------------------------------

Schedule 1

Commitments

 

Tranche B-2 Term Lender   Tranche B-2 Term Loan Commitment
JPMorgan Chase Bank, N.A..   $500,000,000 TOTAL   $500,000,000



--------------------------------------------------------------------------------

Exhibit A

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 1, 2006,

as amended and restated as of February 19, 2010

and as further amended and restated as of February 28, 2012

among

FREESCALE SEMICONDUCTOR, INC.,

as Borrower,

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.,

as Holdings,

FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD.,

as Foreign Holdings,

FREESCALE SEMICONDUCTOR HOLDINGS III, LTD.,

as Parent,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent, Incremental Collateral Agent, Swing
Line Lender and

L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and Credit Suisse
Securities (USA)

LLC,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Page  

Definitions and Accounting Terms

  

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Other Interpretive Provisions

     63   

SECTION 1.03. Accounting Terms

     63   

SECTION 1.04. Rounding

     64   

SECTION 1.05. References to Agreements, Laws, Etc

     64   

SECTION 1.06. Times of Day

     64   

SECTION 1.07. Timing of Payment of Performance

     64   

SECTION 1.08. Currency Equivalents Generally

     64   

SECTION 1.09. Effect of Restatement

     65   

ARTICLE II

  

The Commitments and Credit Extensions

  

SECTION 2.01. The Loans

     65   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     66   

SECTION 2.03. Letters of Credit

     69   

SECTION 2.04. Swing Line Loans

     79   

SECTION 2.05. Prepayments

     81   

SECTION 2.06. Termination or Reduction of Commitments

     87   

SECTION 2.07. Repayment of Loans

     87   

SECTION 2.08. Interest

     88   

SECTION 2.09. Fees

     89   

SECTION 2.10. Computation of Interest and Fees

     90   

SECTION 2.11. Evidence of Indebtedness

     90   

SECTION 2.12. Payments Generally

     91   

SECTION 2.13. Sharing of Payments

     93   

SECTION 2.14. Incremental Credit Extensions

     94   

SECTION 2.15. Currency Equivalents

     96   

SECTION 2.16. Loan Modifications

     96   

SECTION 2.17. Replacement Revolving Credit Facility

     97   

ARTICLE III

  

Taxes, Increased Costs Protection and Illegality

  

SECTION 3.01. Taxes

     98   

SECTION 3.02. Illegality

     101   

 

i



--------------------------------------------------------------------------------

 

SECTION 3.03. Inability to Determine Rates

     101   

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     101   

SECTION 3.05. Funding Losses

     103   

SECTION 3.06. Matters Applicable to All Requests for Compensation

     103   

SECTION 3.07. Replacement of Lenders under Certain Circumstances

     104   

SECTION 3.08. Survival

     106   

ARTICLE IV

  

Conditions Precedent to Credit Extensions

  

SECTION 4.01. Conditions to Effectiveness

     106   

SECTION 4.02. Conditions to All Credit Extensions

     106   

ARTICLE V

  

Representations and Warranties

  

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     107   

SECTION 5.02. Authorization; No Contravention

     107   

SECTION 5.03. Governmental Authorization; Other Consents

     107   

SECTION 5.04. Binding Effect

     107   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     108   

SECTION 5.06. Litigation

     109   

SECTION 5.07. No Default

     109   

SECTION 5.08. Ownership of Property; Liens

     109   

SECTION 5.09. Environmental Compliance

     109   

SECTION 5.10. Taxes

     110   

SECTION 5.11. ERISA Compliance

     110   

SECTION 5.12. Subsidiaries; Equity Interests

     111   

SECTION 5.13. Margin Regulations; Investment Company Act

     111   

SECTION 5.14. Disclosure

     112   

SECTION 5.15. Intellectual Property; Licenses, Etc

     112   

SECTION 5.16. Solvency

     112   

SECTION 5.17. Subordination of Junior Financing

     112   

ARTICLE VI

  

Affirmative Covenants

  

SECTION 6.01. Financial Statements

     113   

SECTION 6.02. Certificates; Other Information

     114   

SECTION 6.03. Notices

     116   

SECTION 6.04. Payment of Obligations

     116   

SECTION 6.05. Preservation of Existence, Etc

     116   

SECTION 6.06. Maintenance of Properties

     116   

 

ii



--------------------------------------------------------------------------------

 

SECTION 6.07. Maintenance of Insurance

     117   

SECTION 6.08. Compliance with Laws

     117   

SECTION 6.09. Books and Records

     117   

SECTION 6.10. Inspection Rights

     117   

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

     117   

SECTION 6.12. Compliance with Environmental Laws

     119   

SECTION 6.13. Further Assurances and Post-Closing Conditions

     120   

SECTION 6.14. Designation of Subsidiaries

     121   

SECTION 6.15. Post-Closing Matters

     121   

SECTION 6.16. Approval and Authorization; Real Estate Matters

     122   

ARTICLE VII

  

Negative Covenants

  

SECTION 7.01. Liens

     123   

SECTION 7.02. Investments

     126   

SECTION 7.03. Indebtedness

     130   

SECTION 7.04. Fundamental Changes

     134   

SECTION 7.05. Dispositions

     136   

SECTION 7.06. Restricted Payments

     138   

SECTION 7.07. Change in Nature of Business

     141   

SECTION 7.08. Transactions with Affiliates

     141   

SECTION 7.09. Burdensome Agreements

     142   

SECTION 7.10. Use of Proceeds

     143   

SECTION 7.11. Accounting Changes

     143   

SECTION 7.12. Prepayments, Etc. of Indebtedness

     143   

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries

     144   

SECTION 7.14. Holding Company; Foreign Holdings, Foreign Acquisition Co.; Parent

     144   

ARTICLE VIII

  

Events of Default and Remedies

  

SECTION 8.01. Events of Default

     144   

SECTION 8.02. Remedies Upon Event of Default

     147   

SECTION 8.03. Exclusion of Immaterial Subsidiaries

     148   

SECTION 8.04. Application of Funds

     148   

ARTICLE IX

  

Administrative Agent and Other Agents

  

SECTION 9.01. Appointment and Authorization of Agents

     149   

SECTION 9.02. Delegation of Duties

     150   

SECTION 9.03. Liability of Agents

     150   

SECTION 9.04. Reliance by Agents

     151   

 

iii



--------------------------------------------------------------------------------

 

SECTION 9.05. Notice of Default

     151   

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

     152   

SECTION 9.07. Indemnification of Agents

     152   

SECTION 9.08. Agents in their Individual Capacities

     153   

SECTION 9.09. Successor Agents

     153   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     154   

SECTION 9.11. Collateral and Guaranty Matters

     154   

SECTION 9.12. Other Agents; Arrangers and Managers

     155   

SECTION 9.13. Appointment of Supplemental Administrative Agents

     156   

ARTICLE X

  

Miscellaneous

  

SECTION 10.01. Amendments, Etc

     157   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     159   

SECTION 10.03. No Waiver; Cumulative Remedies

     160   

SECTION 10.04. Attorney Costs and Expenses

     160   

SECTION 10.05. Indemnification by the Borrower

     161   

SECTION 10.06. Payments Set Aside

     162   

SECTION 10.07. Successors and Assigns

     162   

SECTION 10.08. Confidentiality

     166   

SECTION 10.09. Setoff

     167   

SECTION 10.10. Interest Rate Limitation

     167   

SECTION 10.11. Counterparts

     168   

SECTION 10.12. Integration

     168   

SECTION 10.13. Survival of Representations and Warranties

     168   

SECTION 10.14. Severability

     168   

SECTION 10.15. Tax Forms

     168   

SECTION 10.16. GOVERNING LAW

     170   

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY

     171   

SECTION 10.18. Binding Effect

     171   

SECTION 10.19. Judgment Currency

     171   

SECTION 10.20. Lender Action

     172   

SECTION 10.21. USA PATRIOT Act

     172   

SECTION 10.22. Agent for Service of Process

     172   

SECTION 10.23. Foreign Reorganization

     172   

SCHEDULES

 

I

   Guarantors

1.01A

   Certain Security Interests and Guarantees

1.01B

   Unrestricted Subsidiaries

1.01C

   Mandatory Cost

1.01D

   Excluded Subsidiaries

 

iv



--------------------------------------------------------------------------------

 

2.01

   Dollar Revolving Credit Commitment; Alternative Currency Revolving Credit
Commitment

2.01(a)

   Term Commitment

2.03(a)(ii)(B)

   Certain Letters of Credit

5.05

   Certain Liabilities

5.10

   Taxes

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

6.15

   Mortgaged Properties

7.01(b)

   Existing Liens

7.02(g)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05(k)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

  

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Dollar Revolving Credit Note

C-3

   Alternative Currency Revolving Credit Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Guaranty

G

   Security Agreement

H

   [Reserved]

I

   Intellectual Property Security Agreement

J

   First Lien Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 1, 2006, as amended and restated as of February 19, 2010, as
further amended by Amendment No. 4 dated as of March 4, 2011 and as further
amended and restated as of February 28, 2012, among FREESCALE SEMICONDUCTOR,
INC., a Delaware corporation (the “Borrower”), FREESCALE SEMICONDUCTOR HOLDINGS
V, INC. (formerly known as Freescale Acquisition Holdings Corp.), a Delaware
corporation (“Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD. (formerly
known as Freescale Holdings (Bermuda) IV, Ltd.), a Bermuda exempted limited
liability company (“Foreign Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS III,
LTD. (formerly known as Freescale Holdings (Bermuda) III, Ltd.), a Bermuda
exempted limited liability company (“Parent”), CITIBANK, N.A., as Administrative
Agent, Collateral Agent, Incremental Collateral Agent, Swing Line Lender and L/C
Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

On the Closing Date, the Borrower, Holdings, Foreign Holdings and Parent entered
into that certain Credit Agreement dated as of December 1, 2006 (the “Original
Credit Agreement”) among the Borrower, Holdings, Foreign Holdings, Parent, the
several Lenders from time to time party thereto, Citibank, as Administrative
Agent, and the other agents party thereto, under which the Lenders (i) made Term
Loans (as defined in the Original Credit Agreement) in an initial aggregate
Dollar Amount of $3,500,000,000, (ii) made available a Dollar Revolving Credit
Facility in an initial aggregate Dollar Amount of $550,000,000 and (iii) made
available an Alternative Currency Revolving Credit Facility in an initial
aggregate Dollar Amount of $200,000,000. The Dollar Revolving Credit Facility
included one or more Swing Line Loans and one or more Dollar Letters of Credit
from time to time. The Alternative Currency Revolving Credit Facility included
one or more Alternative Currency Letters of Credit from time to time.

On March 17, 2009, the Borrower, Holdings, Foreign Holdings, Parent, Freescale
Semiconductor Holdings I, Ltd., Freescale Semiconductor Holdings II, Ltd., the
Subsidiary Guarantors party thereto, the New Term Lenders and Citibank, as
Administrative Agent and Collateral Agent, entered into Amendment No. 2, under
which the New Term Lenders made New Term Loans to the Borrower on the Amendment
No. 2 Effective Date in an initial aggregate principal amount of $923,598,962
used, in part, to repurchase and refinance certain of the Senior Notes and
Senior Subordinated Notes. As of the Second Restatement Effective Date, the New
Term Loans incurred as of the Amendment No. 2 Effective Date have been repaid in
full.

On February 19, 2010, (a) the Borrower, Holdings, Foreign Holdings, Parent, the
Lenders and Citibank, as Administrative Agent, entered into the Amendment and
Restatement Agreement in order to amend and restate the Original Credit
Agreement (as amended and restated, the “Amended and Restated Credit Agreement”)
and extend the maturity date of certain of the Term Loans made on the Closing
Date to December 1, 2016 (the Term Loans as thereby extended, the “Extended
Maturity Term Loans” and the Term Lenders thereby



--------------------------------------------------------------------------------

agreeing to extend such Term Loans, the “Extended Maturity Term Lenders” and the
Term Loans not thereby extended, the “Original Maturity Term Loans”) and (b) the
Borrower issued New Senior Secured Notes in an aggregate principal amount of
$750,000,000 used, in part, to repay certain outstanding indebtedness under the
Original Credit Agreement. As of the Second Restatement Effective Date, the
Original Maturity Term Loans have been repaid in full and the aggregate
principal amount of Extended Maturity Term Loans outstanding (which, pursuant to
the Second Amendment and Restatement Agreement, are redesignated as Tranche B-1
Term Loans as of the Second Restatement Effective Date) is $2,214,777,365.

On March 4, 2011, the Borrower, Holdings, Foreign Holdings, Parent, Freescale
Semiconductor Holdings I, Ltd., Freescale Semiconductor Holdings II, Ltd., the
Subsidiary Guarantors party thereto, the Lenders and Citibank, as Administrative
Agent, entered into Amendment No. 4, under which the Amended and Restated Credit
Agreement was amended to, among other things, provide for a new Dollar Revolving
Credit Facility in an initial aggregate Dollar Amount of $310,250,000 and a new
Alternative Currency Revolving Credit Facility in an initial aggregate Dollar
Amount of $114,750,000. The new Dollar Revolving Credit Facility may include one
or more Swing Line Loans and one or more Dollar Letters of Credit from time to
time. The Alternative Currency Revolving Credit Facility may include one or more
Alternative Currency Letters of Credit from time to time.

The parties hereto have agreed to amend and restate the Amended and Restated
Credit Agreement (a) to permit the incurrence of Tranche B-2 Term Loans
hereunder in an aggregate principal amount of $500,000,000 on the terms and
subject to the conditions set forth herein and in the Second Amendment and
Restatement Agreement and (b) to provide for certain amendments to reflect the
terms of the Tranche B-2 Term Loans and that, as of the Second Restatement
Effective Date, the only Term Loans outstanding under the Credit Agreement are
the existing Tranche B-1 Term Loans and the Tranche B-2 Term Loans.

NOW, THEREFORE, subject to the conditions set forth herein, the Amended and
Restated Credit Agreement shall be and hereby is, amended and restated in its
entirety as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“300 Millimeter Arrangement” has the meaning specified in the definition of “300
Millimeter R&D Expenses”.

“300 Millimeter Disposition” means any Disposition of any assets of Parent or
any Restricted Subsidiary relating to the Borrower’s alliance with respect to
the 300 millimeter wafer fabrication in Crolles, France; provided that no asset
sale shall constitute a 300 Millimeter Disposition to the extent that, after
giving effect to such asset sale, the aggregate amount of 300 Millimeter
Disposition Proceeds with respect to all 300 Millimeter Dispositions shall
exceed $500,000,000.

 

2



--------------------------------------------------------------------------------

“300 Millimeter Disposition Proceeds” means the aggregate cash proceeds received
by Parent or any of its Restricted Subsidiaries in respect of any 300 Millimeter
Disposition, including any cash received upon the sale or other disposition of
any Designated Non-Cash Consideration received in any 300 Millimeter
Disposition, net of the direct costs relating to such 300 Millimeter Disposition
and the sale or disposition of such Designated Non-Cash Consideration, including
legal, accounting and investment banking fees, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), amounts required to be applied
to the repayment of principal, premium, if any, and interest on Indebtedness
that is required to be paid as a result of such transaction (other than
Indebtedness under the Loan Documents) and any deduction of appropriate amounts
to be provided by Parent or any of its Restricted Subsidiaries as a reserve in
accordance with GAAP against any liabilities associated with the asset disposed
of in such transaction and retained by Parent or any of its Restricted
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

“300 Millimeter R&D Expenses” means, with respect to any period, the amount of
research and development expenses of Parent and its Restricted Subsidiaries for
such period, on a consolidated basis, relating to any 300 millimeter or larger
wafer fabrication alliance or arrangement of Parent or any of its Restricted
Subsidiaries other than the strategic alliance relating to the manufacturing of
300 millimeter wafers in Crolles, France in existence on the Closing Date (any
such alliance or arrangement, a “300 Millimeter Arrangement”); provided that the
amount of such research and development expenses with respect to any such 300
Millimeter Arrangement constituting 300 Millimeter R&D Expenses for such period
for purposes hereof shall not exceed the greater of (i) the amount of any
negative Consolidated EBITDA with respect to such 300 Millimeter Arrangement for
such period and (ii) the amount of any Equalization Payments with respect to
such 300 Millimeter Arrangement for such period.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business, all as determined on a
consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

3



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Incremental Collateral Agent, the Syndication Agent, the Documentation Agent
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means Dollars, Sterling or Euros; provided that solely
with regard to Letters of Credit, Alternative Currency shall mean Dollars,
Sterling, Euros or Swiss Francs.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender, such Lender’s funding of its participation in
any Alternative Currency L/C Borrowing in accordance with its Pro Rata Share.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit which has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

“Alternative Currency L/C Issuer” means Citibank and any other Lender that
becomes an Alternative Currency L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Alternative Currency
Letters of Credit hereunder, or any successor issuer of Alternative Currency
Letters of Credit hereunder.

 

4



--------------------------------------------------------------------------------

“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not such maximum amount is
then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit) plus the aggregate of all Unreimbursed Amounts in
respect of Alternative Currency Letters of Credit, including all Alternative
Currency L/C Borrowings.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of Alternative Currency Revolving Credit Loans of the same Type and having the
same Interest Period made by each of the Alternative Currency Revolving Credit
Lenders pursuant to Section 2.01(b).

“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Borrower pursuant to Section 2.01(b)(ii)
and (b) purchase participations in Alternative Currency L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, opposite such Lender’s name on Schedule 2.01 under the caption
“Alternative Currency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The initial aggregate Dollar Amount of Alternative Currency Revolving
Credit Commitments of all Alternative Currency Revolving Credit Lenders on the
Revolving Credit Facility Amendment Effective Date was $114,750,000.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the outstanding principal amount of
such Alternative Currency Revolving Credit Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share of the Alternative Currency L/C
Obligations at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-3 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Alternative Currency
Revolving Credit Lender resulting from the Alternative Currency Revolving Credit
Loans made by such Alternative Currency Revolving Credit Lender.

 

5



--------------------------------------------------------------------------------

“Amended and Restated Credit Agreement” has the meaning specified in the third
introductory paragraph hereto.

“Amendment and Restatement Agreement” means the Amendment Agreement dated as of
February 19, 2010, among the Borrower, Holdings, Foreign Holdings, Parent, the
Other Parent Guarantors, the Subsidiary Guarantor, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 1” means Amendment No. 1 dated as of February 14, 2007, to the
Original Credit Agreement.

“Amendment No. 2” means the Incremental Amendment dated as of March 17, 2009, to
the Original Credit Agreement.

“Amendment No. 2 Effective Date” means March 17, 2009.

“Amendment No. 4” means Amendment No. 4 dated as of March 4, 2011, to the
Amended and Restated Credit Agreement.

“Amendment No. 4 Effective Date” has the meaning set forth in Amendment No. 4.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Revolving Credit Loans, Letter of Credit fees and unused
Revolving Credit Commitment fees, (i) until delivery of financial statements for
the first full fiscal quarter commencing on or after the Revolving Credit
Facility Amendment Effective Date pursuant to Section 6.01, (A) for Eurocurrency
Rate Loans, 3.75%, (B) for Base Rate Loans, 2.75%, (C) for Letter of Credit
fees, 3.75% less the fronting fee payable in respect of the applicable Letter of
Credit and (D) for commitment fees, 0.50% and (ii) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

Applicable Rate

 

Pricing

Level

  

Total Leverage

Ratio

  

Eurocurrency

Rate for

Revolving

Credit Loans

and Letter of

Credit Fees

   Base Rate for
Revolving
Credit Loans   Commitment
Fee Rate

1

   >4.0:1    3.75%    2.75%   0.50%

2

   <4.0:1 but >3.5:1    3.50%    2.50%   0.50%

3

   <3.5:1 but >3.0:1    3.25%    2.25%   0.375%

4

   <3.0:1    3.00%    2.00%   0.375%

 

6



--------------------------------------------------------------------------------

(b) with respect to Tranche B-1 Term Loans, (i) for Eurocurrency Rate Loans,
4.25% and (ii) for Base Rate Loans, 3.25%; and

(c) with respect to Tranche B-2 Term Loans, (i) for Eurocurrency Rate Loans,
4.75% and (ii) for Base Rate Loans, 3.75%.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Citigroup Global Markets Inc. and Credit Suisse Securities
(USA) LLC, each in its capacity as a Joint Lead Arranger under the Original
Credit Agreement, each of the Restatement Arrangers and each of the Second
Restatement Arrangers.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
Freescale as of each of December 31, 2005 and 2004, and the related audited
consolidated and combined statements of operations, business/stockholders’
equity and cash flows for Freescale for the fiscal years ended December 31,
2005, 2004 and 2003, respectively.

 

7



--------------------------------------------------------------------------------

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), an amount, not
less than $0, equal to (a) 50% of Consolidated Net Income for the period
commencing at the beginning of the fiscal quarter in which the Amendment No. 4
Effective Date occurs and ending on the last day of the most recent fiscal
quarter or fiscal year, as applicable, for which financial statements required
to be delivered pursuant to Section 6.01(a) or Section 6.01(b), and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(a),
have been received by the Administrative Agent (or in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit), minus
(b) the aggregate amount of any Investment made pursuant to Section 7.02(o)(ii),
any Restricted Payment made pursuant to Section 7.06(j)(iii) or any payment made
pursuant to Section 7.12(a)(iv)(C) during the period commencing on the Closing
Date and ending on or prior to the Reference Date (excluding, for the avoidance
of doubt, the Investment, Restricted Payment or payment pursuant to
Section 7.12(a)(iv)(C), as applicable, in respect of which Available Amount is
being calculated).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate” and (c) the Eurocurrency Rate for a one-month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” is a rate set by Citibank based upon various
factors including Citibank costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by Citibank shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a group of Loans of a single Type and Class and made on a
single date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

8



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; and

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Sterling, any fundings, disbursements, settlements and
payments in Sterling in respect of any such Eurocurrency Rate Loan, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Sterling are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Parent and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of Parent and the
Restricted Subsidiaries, (b) all Capitalized Software Expenditures for such
period, (c) the value of all assets under Capitalized Leases incurred by Parent
and the Restricted Subsidiaries during such period (other than as a result of
purchase accounting) and (d) less any capital grants received from a
Governmental Authority that are reflected as a reduction of fixed assets in
conformity with GAAP; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property or equipment
or software to the extent financed with the proceeds of Dispositions that are
not required to be applied to prepay Term Loans pursuant to Section 2.05(b),
(iv) expenditures that constitute any part of Consolidated Lease Expense,
(v) expenditures that are accounted for as capital expenditures by Parent or any
Restricted Subsidiary and that actually are paid for by a Person other than
Parent or any Restricted Subsidiary and for which none of Parent or any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (vi) the book value of any
asset owned by Parent or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

 

9



--------------------------------------------------------------------------------

(vii) expenditures that constitute Permitted Acquisitions, (viii) any
capitalized interest expense reflected as additions to property, plant or
equipment in the consolidated balance sheet of Parent and the Restricted
Subsidiaries or (ix) any non-cash compensation or other non-cash costs reflected
as additions to property, plant or equipment in the consolidated balance sheet
of Parent and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Parent and the
Restricted Subsidiaries during such period in respect of licensed or purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Parent and the Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at Citibank (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Parent or any Restricted Subsidiary:

(1) Dollars;

(2) (a) Sterling, Euros or any national currency of any participating member
state of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

 

10



--------------------------------------------------------------------------------

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower) and in each case maturing within 24 months after the date of creation
or acquisition thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. At any time at which the
value, calculated in accordance with GAAP, of all investments of Parent and its
Restricted Subsidiaries that were deemed, when made, to be Cash Equivalents in

 

11



--------------------------------------------------------------------------------

accordance with clauses (1) through (11) above exceeds the Indebtedness of
Parent and its Restricted Subsidiaries, “Cash Equivalents” shall also mean any
investment (a “Qualifying Investment”) that satisfies the following two
conditions: (a) the Qualifying Investment is of a type described in clauses
(1) through (10) of this definition, but has an effective maturity (whether by
reason of final maturity, a put option or, in the case of an asset-backed
security, an average life) of five years and one month or less from the date of
such Qualifying Investment (notwithstanding any provision contained in such
clauses (1) through (10) requiring a shorter maturity); and (b) the weighted
average effective maturity of such Qualifying Investment and all other
investments that were made as Qualifying Investments in accordance with this
paragraph, does not exceed two years from the date of such Qualifying
Investment.

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
Cash Management Services to Parent or any Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by Parent or any Restricted
Subsidiary to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” means the earliest to occur of

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Parent; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Parent at such time or (B) the Permitted Holders own a majority of
the outstanding voting Equity Interests of Parent at such time, or

(ii) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Parent and (y) the percentage of the then outstanding voting
stock of Parent owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors of Parent shall consist of a majority of the Continuing Directors;
or

 

12



--------------------------------------------------------------------------------

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the High Yield Notes, any New Senior Secured Notes, any Specified Refinancing
Indebtedness or any Junior Financing with an aggregate outstanding principal
amount in excess of the Threshold Amount (or any Permitted Refinancing of any of
the foregoing so long as such Permitted Refinancing has an aggregate outstanding
principal amount in excess of the Threshold Amount);

(c) except as permitted by Section 7.04, Foreign Holdings ceasing to be a
directly wholly owned Subsidiary of Parent;

(d) at any time after the formation of Foreign Acquisition Co., Foreign
Acquisition Co. ceasing to be a direct wholly owned subsidiary of Foreign
Holdings or of Parent;

(e) except as permitted by Section 7.04, Holdings ceasing to be a directly
wholly owned Subsidiary of Foreign Holdings or of Parent; provided that up to 1%
of the Equity Interests of Holdings may be held by Freescale Holdings L.P.; or

(f) the Borrower ceasing to be a direct wholly owned Subsidiary of Holdings;
provided that prior to the date four years and 90 days after the Closing Date,
Employee Equity Interests shall be disregarded for the purposes of this clause
(f).

Notwithstanding the foregoing, prior to any Foreign Reorganization, references
in clause (a) of this definition to “Parent” shall be deemed to be references to
Holdings.

“Citibank” means Citibank, N.A.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders, Tranche B-1 Term Lenders or Tranche B-2 Term Lenders, (b) when used
with respect to Commitments, refers to whether such Commitments are Dollar
Revolving Credit Commitments, Alternative Currency Revolving Credit Commitments
or Term Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are Dollar
Revolving Credit Loans, Alternative Currency Revolving Credit Loans, Tranche B-1
Term Loans or Tranche B-2 Term Loans.

“Closing Date” means December 1, 2006.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

 

13



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) of
the Original Credit Agreement or pursuant to Section 6.11 or Section 6.13 at
such time, duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Parent, Foreign Holdings, Holdings, each Restricted Subsidiary
that is a Material Domestic Subsidiary and not an Excluded Subsidiary including
those that are listed on Schedule I hereto and each Specified Foreign Subsidiary
(each, a “Guarantor”) and the Other Parent Guarantors;

(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Guarantees to the same extent that the
Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guarantee;

(d) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of Foreign
Holdings, (ii) all the Equity Interests of Holdings (other than any Equity
Interests of Holdings held by Freescale Holdings L.P.), (iii) all the Equity
Interests of the Borrower (other than any Employee Equity Interests), (iv) all
Equity Interests (other than Equity Interests of Unrestricted Subsidiaries and
any Equity Interest of any Restricted Subsidiary pledged to secure Indebtedness
permitted under Section 7.03(g)) of each wholly owned Material Domestic
Subsidiary of Holdings, the Borrower or any Guarantor that is the direct
Subsidiary of Holdings, the Borrower or such Guarantor, (v) 65% of the issued
and outstanding voting Equity Interests (and 100% of the issued and outstanding
non-voting Equity Interests, if any) of each wholly owned Material Foreign
Subsidiary that is directly owned by Holdings, the Borrower or any Domestic
Subsidiary of Holdings that is a Guarantor and (vi) all the Equity Interests of
each Specified Foreign Subsidiary;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of Parent,
Foreign Holdings, Holdings, the Borrower and each other Guarantor (other than a
Specified Foreign Subsidiary) (including accounts (other than deposit accounts
or other bank or securities accounts and any Securitization Assets), inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, owned (but not leased) real property and proceeds of the
foregoing) and all Equity Interests owned by Parent or Foreign Holdings, in each
case, with the priority required by the Collateral Documents; provided that
security interests in real property shall be limited to the Mortgaged
Properties;

 

14



--------------------------------------------------------------------------------

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower and (c) with respect to any Guarantees by
Foreign Subsidiaries required hereunder, such Guarantees may be made on an
unsecured basis.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranty and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Administrative Agent, the
Collateral Agent or the Incremental Collateral Agent for the benefit of the
Secured Parties.

 

15



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following, in each case to the extent
deducted in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Pennsylvania
capital tax and Texas margin tax) and foreign withholding taxes of such Person
paid or accrued during such period deducted (and not added back) in calculating
such Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in sub-clauses
(t) to (z) of clause (a) of the definition thereof) to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition, or

 

16



--------------------------------------------------------------------------------

recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Notes, the Senior Subordinated Notes, the New Senior
Secured Notes, any Specified Refinancing Indebtedness, the Loans and any credit
facilities (including without limitation the Amendment and Restatement
Agreement, the Second Amendment and Restatement Agreement, any Incremental
Amendment and the transactions contemplated thereby) and (B) any amendment or
other modification of the Senior Notes, Senior Subordinated Notes, the New
Senior Secured Notes, any Specified Refinancing Indebtedness, the Loans and the
credit facilities (including without limitation the Amendment and Restatement
Agreement, the Second Amendment and Restatement Agreement, any Incremental
Amendment and the transactions contemplated thereby) and, in each case, deducted
(and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charges, integration costs or other business
optimization expenses (including cost and expenses relating to inventory
optimization programs, wafer fabrication facility closures and new systems
design and implementation costs) or reserves deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Closing Date, and costs
related to the closure and/or consolidation of facilities; plus

(vi) any other non-cash charges, (collectively, the “Non-Cash Charges”)
including any write offs or write downs reducing Consolidated Net Income for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor Group to the extent permitted under
Section 7.08 and deducted (and not added back) in such period in computing
Consolidated Net Income; plus

(ix) the amount of net cost savings projected by Parent in good faith to be
realized as a result of specified actions taken or initiated during or prior to
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings

 

17



--------------------------------------------------------------------------------

are reasonably identifiable and factually supportable, (B) such actions are
taken no later than 36 months after the Closing Date and (C) the aggregate
amount of cost savings added pursuant to this clause (ix) shall not exceed
$200,000,000 million for any four consecutive quarter period (which adjustments
may be incremental to pro forma cost savings adjustments made pursuant to
Section 1.03); plus

(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

(xi) any costs or expense incurred by Parent or a Restricted Subsidiary pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of Parent or net cash proceeds of an
issuance of Equity Interests of Parent (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are Not Otherwise
Applied; plus

(xii) any net loss from disposed or discontinued operations; plus

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables; plus

(xv) 300 Millimeter R&D Expenses to the extent that the amount of such 300
Millimeter R&D Expenses could have been made as Investments pursuant to
Section 7.02(v);

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations; and

(c) increased or decreased without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

 

18



--------------------------------------------------------------------------------

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Parent or any Restricted Subsidiary during such period (but
not the Acquired EBITDA of any related Person, property, business or assets to
the extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by Parent or such Restricted Subsidiary during such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition) and (B) for the purposes of the definition of the term
“Permitted Acquisition” and compliance with the Senior Secured First Lien
Incurrence Test, an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent
and (C) for purposes of determining the Total Leverage Ratio and the Senior
Secured First Lien Leverage Ratio only, there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by Parent
or any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of obligations under any Swap Contracts or other derivative
instruments pursuant to GAAP), (iv) the interest component of Capitalized Lease
Obligations, and (v) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate obligations under any Swap Contracts with
respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with the Transaction or any acquisition, (u) penalties
and interest relating to taxes, (v) any additional interest owing pursuant to
the registration rights agreement with respect to the Senior Subordinated Notes
or other securities, (w) amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses, (x) any expensing of bridge, commitment
and other financing fees,

 

19



--------------------------------------------------------------------------------

(y) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing and (z) any
accretion of accrued interest on discounted liabilities; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. For purposes of determining Consolidated Interest
Expense for any period ending prior to the first anniversary of the Closing
Date, after giving pro forma effect to the Transaction, Consolidated Interest
Expense shall be $203,000,000 for the fiscal quarter ended March 31, 2006,
$207,000,000 for the fiscal quarter ended June 30, 2006, and $202,000,000 for
the fiscal quarter ended September 29, 2006.

“Consolidated Lease Expense” means, for any period, all rental expenses of
Parent and the Restricted Subsidiaries during such period under operating leases
for real or personal property (including in connection with sale-leaseback
transactions permitted by Section 7.05(f)), excluding real estate taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to a Permitted Acquisition to the extent such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction Expenses or any multi-year strategic initiatives),
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(c) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,

 

20



--------------------------------------------------------------------------------

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of Parent
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash) to Parent,
Borrower or a Restricted Subsidiary thereof in respect of such period,

(f) solely for the purpose of calculating the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of Parent will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to Parent or a Restricted Subsidiary thereof in respect of
such period, to the extent not already included therein,

(g) effects of adjustments (including the effects of such adjustments pushed
down to Parent and its Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue and debt line items in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Transaction or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(j) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

 

21



--------------------------------------------------------------------------------

(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded, and

(l) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP shall be excluded, and

(m) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

“Consolidated Senior Secured First Lien Debt” means, as of any date of
determination, (a) the aggregate principal amount of Indebtedness of Parent and
the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition),
consisting of (i) Loans and Unreimbursed Amounts hereunder, (ii) any
Indebtedness incurred pursuant to Section 7.03(e), (iii) any Indebtedness (other
than Specified Refinancing Indebtedness (or any Permitted Refinancing thereof))
incurred pursuant to Section 7.03(w) and (iv) any other Indebtedness for
borrowed money or debt obligations evidenced by promissory notes or similar
instruments that are secured by a Lien (which Lien is not contractually
subordinated to any other Lien securing such Indebtedness), minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of Parent and the Restricted
Subsidiaries as of such date.

 

22



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Parent and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of Parent and the Restricted
Subsidiaries as of such date; provided that Consolidated Total Debt shall not
include Indebtedness in respect of any Qualified Securitization Financing.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents and the receivable from
Motorola, Inc. for retiree medical obligations) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Parent and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of Parent and the Restricted Subsidiaries on such
date and (ii) long-term deferred revenue, but excluding, without duplication,
(a) the current portion of any Funded Debt, (b) all Indebtedness consisting of
Revolving Credit Loans, Swing Line Loans and L/C Obligations to the extent
otherwise included therein, (c) the current portion of interest, (d) the current
portion of current and deferred income taxes, (e) the current portion of any
Capitalized Lease Obligations and (f) deferred revenue arising from cash
receipts that are earmarked for specific projects.

“Continuing Directors” means the directors of Parent on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Parent (or the direct or indirect parent
of Parent after a Qualifying IPO of such direct or indirect Parent) is
recommended by a majority of the then Continuing Directors or such other
director receives the vote of the Permitted Holders in his or her election by
the stockholders of Parent (or the direct or indirect parent of Parent after a
Qualifying IPO of such direct or indirect Parent).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

 

23



--------------------------------------------------------------------------------

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, as to any Loan, an interest rate equal to (a) the Base
Rate plus (b) the Applicable Rate applicable to Base Rate Loans plus (c) 2.0%
per annum; provided that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute (or a good faith dispute that is
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute (or a good faith dispute that is subsequently cured), or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

“Designated 300 Millimeter Disposition Proceeds” means 300 Millimeter
Disposition Proceeds realized or received with respect to a 300 Millimeter
Disposition that are so designated as Designated 300 Millimeter Disposition
Proceeds pursuant to a certificate of a Responsible Officer setting forth in
reasonable detail a description of the 300 Millimeter Disposition that is the
basis for such designation of such 300 Millimeter Disposition Proceeds as
Designated 300 Millimeter Disposition Proceeds.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Parent or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

 

24



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business, all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Parent of any of its Equity Interests to another Person or the issuance by the
Borrower of any Employee Equity Interests prior to the date four years and 90
days after the Closing Date.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date of
the Term Loans outstanding at the time such Equity Interest is issued.

“Documentation Agent” means JPMorgan Chase Bank, N.A., as a Documentation Agent
under the Original Credit Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars (including, with respect to
any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Alternative Currency Revolving Credit Loan denominated
in Sterling or Euros, the principal amount thereof then outstanding in the
relevant Alternative Currency, converted to Dollars in accordance with
Section 1.08 and Section 2.15(a); and

(c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in
Sterling or Euros, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.15(b).

 

25



--------------------------------------------------------------------------------

“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender,
such Lender’s funding of its participation in any Dollar L/C Borrowing in
accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit which has not been reimbursed on the
applicable Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Dollar L/C Issuer” means Citibank and any other Lender that becomes a Dollar
L/C Issuer in accordance with Section 2.03(j) or 10.07(j), in each case, in its
capacity as an issuer of Dollar Letters of Credit hereunder, or any successor
issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not such maximum amount is then in effect under any such
Dollar Letter of Credit if such maximum amount increases periodically pursuant
to the terms of such Dollar Letter of Credit) plus the aggregate of all
Unreimbursed Amounts in respect of Dollar Letters of Credit, including all
Dollar L/C Borrowings.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars.

“Dollar Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the aggregate Dollar Amount of the Dollar Revolving
Credit Commitments.

“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b)(i), (b) purchase participations in Dollar L/C
Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01 under the caption “Dollar Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate Dollar Revolving Credit
Commitments of all Dollar Revolving Credit Lenders on the Revolving Credit
Facility Amendment Effective Date was $310,250,000.

 

26



--------------------------------------------------------------------------------

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate amount of
the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Dollar Revolving Credit Lender resulting
from the Dollar Revolving Credit Loans made by such Revolving Credit Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Employee Equity Interests” means any Equity Interests of the Borrower which may
be issued (or have been issued) in respect of restricted stock units and stock
options that are outstanding immediately prior to the Closing Date and which are
held or beneficially owned by employees of Freescale Semiconducteurs France SAS
and Freescale Semiconductors Centre de Recherche Crolles SAS, which such Equity
Interests shall in no event exceed more than 1% of the outstanding voting
interests of the Borrower.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use,

 

27



--------------------------------------------------------------------------------

handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equalization Payment” means, with respect to any period for any 300 Millimeter
Arrangement, the payment made by Parent or any of its Restricted Subsidiaries in
respect of its applicable share, determined pursuant to the terms of such 300
Millimeter Arrangement, of the depreciation and amortization expenses or charges
in respect of capital expenditures made with respect to such 300 Millimeter
Arrangement for such period that are recorded as research and development
expenses of, but do not otherwise constitute Consolidated Depreciation and
Amortization Expense of, Parent and its Restricted Subsidiaries on a
consolidated basis for such period.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, that is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate or (g) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).

 

28



--------------------------------------------------------------------------------

“Euro” and “EUR” means the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars or Sterling (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, or, if different, the date
on which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars or Sterling
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars or Sterling for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Citibank and with a
term equivalent to such Interest Period would be offered by a London Affiliate
of Citibank to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period or, if different, the date on which
quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(d) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on Telerate page 248 (or any successor
thereto) for deposits in Euros (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period, or

 

29



--------------------------------------------------------------------------------

(e) if the rate referenced in the preceding clause (d) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average Banking
Federation of the European Union Interest Settlement Rate for deposits in Euros
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in Euros for
delivery on the first day of such Interest Period; or

(f) if the rates referenced in the preceding clauses (d) and (e) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Citibank and with a term
equivalent to such Interest Period would be offered by a London Affiliate of
Citibank to major banks in the European interbank market at their request at
approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period or, if different, the date on which quotations
would customarily be provided by leading banks in the European interbank market
for deposits of amounts in the relevant currency for delivery on the first day
of such Interest Period;

Notwithstanding the foregoing, the “Eurocurrency Rate” with respect to any
Tranche B-2 Term Loan that is a Eurocurrency Rate Loan shall be deemed to be not
less than 1.25% per annum.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by Parent and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and

 

30



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, except to the extent that
such Capital Expenditures or acquisitions were financed with the proceeds of
Indebtedness of Parent or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of Parent
and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z), to the extent there
is an equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
Parent or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by Parent and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

(vi) cash payments by Parent and the Restricted Subsidiaries during such period
in respect of long-term liabilities of Parent and the Restricted Subsidiaries
other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02(b), (j) or (o) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Parent and the Restricted Subsidiaries;

 

31



--------------------------------------------------------------------------------

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(j) to the extent such Restricted Payments were financed with
internally generated cash flow of Parent and the Restricted Subsidiaries;

(ix) the aggregate amount of expenditures actually made by Parent and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Parent and the Restricted Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Parent or
any of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of Parent following the end of such period; provided that to the extent
the aggregate amount of internally generated cash flow actually utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

 

32



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary, (c) each Subsidiary listed on
Schedule 1.01D hereto, (d) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(g) and each Restricted Subsidiary thereof that
guarantees such Indebtedness; provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (f) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness, as applicable and (g) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Extended Maturity Term Lender” has the meaning specified in the third
introductory paragraph hereto.

“Extended Maturity Term Loans” has the meaning specified in the third
introductory paragraph hereto. For the avoidance of doubt, all Extended Maturity
Term Loans outstanding as of the Second Restatement Effective Date have been
redesignated as Tranche B-1 Term Loans.

“Facility” means the Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the
Letter of Credit Facility, the Swing Line Facility, the Dollar Revolving Credit
Facility or the Alternative Currency Revolving Credit Facility, as the context
may require.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version or successor provision that is
substantively identical), and any regulations promulgated thereunder or
administrative interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on such
day on such transactions as determined by the Administrative Agent.

“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
between the Collateral Agent, the Incremental Collateral Agent, the directing
agent thereunder and a collateral agent representing holders of each series of
the New Senior Secured Notes, substantially in the form of Exhibit J, with such
non-material changes made prior to such agreement’s effectiveness that are
reasonably satisfactory to each of the Restatement Arrangers.

 

33



--------------------------------------------------------------------------------

“Foreign Acquisition Co.” means a direct Subsidiary of Parent or Foreign
Holdings formed after the Closing Date as a holding company for the Transferred
Foreign Subsidiaries and other Foreign Subsidiaries of Parent that are not
Subsidiaries of Holdings and (i) that provides a Guarantee of the Obligations
and (ii) all of whose stock shall be pledged by Parent or Foreign Holdings, as
applicable, to secure the Obligations, which Foreign Acquisition Co. shall be
organized under the laws of Hungary, Luxembourg, The Netherlands, Iceland,
Bermuda, Barbados, Mauritius, the British Virgin Islands, Malta, Cyprus or such
other jurisdiction requested by Parent and reasonably acceptable to the
Administrative Agent.

“Foreign Holdings” has the meaning specified in the introductory paragraph to
this Agreement.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Reorganization” means the transfer of any Foreign Subsidiary of the
Borrower or any transfer of any assets or property of any Foreign Subsidiary of
the Borrower to Foreign Acquisition Co. or any Subsidiary thereof; provided that
such transferred Foreign Subsidiary and any Person who holds such transferred
assets or property (in each case, a “Transferred Foreign Subsidiary”) shall
become a Guarantor of the Obligations and Foreign Acquisition Co., shall pledge
or cause to be pledged 100% of the Equity Interests of such Transferred Foreign
Subsidiary to secure the Obligations.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Parent which is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer, without intercompany eliminations.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of Parent and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

34



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

35



--------------------------------------------------------------------------------

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the guaranty made by Parent, Foreign Holdings, Holdings and
the other Subsidiary Guarantors in favor of the Administrative Agent on behalf
of the Secured Parties, substantially in the form of Exhibit F and (b) each
other guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender, an Arranger or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.

“High Yield Notes” means the Senior Notes and Senior Subordinated Notes.

“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the High
Yield Notes Indentures.

“High Yield Notes Indentures” means the Senior Notes Indenture and the Senior
Subordinated Notes Indenture.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning specified in Section 2.14(a). For the
avoidance of doubt, the Second Amendment and Restatement Agreement shall
constitute an “Incremental Amendment”.

“Incremental Availability” means, as of the Second Restatement Effective Date
and after giving effect to the Tranche B-2 Term Loans, $0.

“Incremental Collateral Agent” means Citibank in its capacity as incremental
collateral agent for the New Term Lenders, or any successor incremental
collateral agent.

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a). Unless
the context shall otherwise require, the term “Incremental Term Loans” shall
include any Specified Incremental Term Loans made after the Second Restatement
Effective Date.

 

36



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Parent and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

 

37



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Public Offering” means the initial public offering of common shares of
Freescale Semiconductor Holdings I, Ltd.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit I.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Parent and its
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent

 

38



--------------------------------------------------------------------------------

with past practice) or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.

“L/C Issuer” means the collective reference to the Dollar L/C Issuer and the
Alternative Currency L/C Issuer.

“L/C Obligations” means, the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“Latest Maturity Date” means, at any date of determination, the latest of the
Maturity Dates.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

39



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2
(or, in the case of the Tranche B-2 Loans, under the Second Amendment and
Restatement Agreement) in the form of a Term Loan, a Revolving Credit Loan or a
Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) Amendment No. 1, (vii) Amendment No. 2, (viii) the Amendment
and Restatement Agreement, (ix) Amendment No. 4, (x) the First Lien
Intercreditor Agreement, (xi) the Second Amendment and Restatement Agreement and
(xi) any Incremental Amendment.

“Loan Parties” means, collectively, (i) Parent, (ii) Foreign Holdings,
(iii) Holdings, (iv) the Borrower, (v) each Guarantor that is a Domestic
Subsidiary of Parent and (vi) each other Guarantor that satisfies the Collateral
and Guarantee Requirement (without giving effect to clause (c) of the last
paragraph of the definition of “Collateral and Guarantee Requirement”).

“Management Stockholders” means the members of management of Parent or any of
its Subsidiaries who are investors in Parent or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01C.

 

40



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material adverse effect on
the ability of the Loan Parties and the Guarantors (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties or Guarantors is a party or (c) a material adverse effect on the
rights and remedies of the Lenders or the Agents under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of
Parent’s Domestic Subsidiaries other than Holdings and the Borrower (a) whose
total assets at the last day of the most recent Test Period were equal to or
greater than 5% of the Total Assets of Parent and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of Parent and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

“Material Foreign Subsidiary” means, at any date of determination, each of
Parent’s Foreign Subsidiaries other than Foreign Holdings and Foreign
Acquisition Co. (a) whose total assets at the last day of the most recent Test
Period were equal to or greater than 5% of the Total Assets of Parent and the
Restricted Subsidiaries at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5% of the consolidated gross revenues of
Parent and the Restricted Subsidiaries for such period, in each case determined
in accordance with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $25,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means, (a) with respect to the Revolving Credit Facilities,
July 1, 2016, (b) with respect to the Tranche B-1 Term Loans, December 1, 2016
and (c) with respect to the Tranche B-2 Term Loans, February 28, 2019; provided,
however, that the date specified in clause (c) hereof will automatically become
December 15, 2017 if, as of December 1, 2017, (i) the Maturity Trigger-Senior
Secured Notes has occurred and (ii) the aggregate principal amount of Specified
Senior Secured Notes outstanding on such date exceeds $500,000,000; provided
that, in each case, if any such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day; provided, further,
that any Permitted Refinancing of Specified Senior Secured Notes shall be deemed
Specified Senior Secured Notes only if such Permitted Refinancing matures or
requires any scheduled amortization, repayment of principal, mandatory
redemption or sinking fund obligations prior to the date that is ninety-one
(91) days after February 28, 2019 (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and customary acceleration
right after an event of default).

 

41



--------------------------------------------------------------------------------

“Maturity Trigger-Senior Secured Notes” means, and shall be deemed to have
occurred if, the Total Leverage Ratio with respect to the September 30, 2017
Test Period is greater than 4.00:1.00.

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the period since
December 2, 2004, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Parent or any Restricted
Subsidiary or any Casualty Event, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of Parent or any Restricted
Subsidiary) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), (B) the out-of-pocket
fees and expenses (including attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by Parent or
such Restricted Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserve for (x) adjustment in respect of the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by Parent
or any Restricted Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or any indemnification obligations associated
with such transaction and it being understood that

 

42



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall include any cash or Cash Equivalents (i) received upon
the Disposition of any non-cash consideration received by Parent or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve is not reversed
within three hundred and sixty-five (365) days after such Disposition or
Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed a Dollar Amount of $20,000,000 and
(y) no such net cash proceeds shall constitute Net Cash Proceeds under this
clause (a) in any fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed a Dollar Amount of $50,000,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Cash Proceeds under this clause (a)); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by Parent
or any Restricted Subsidiary or any Permitted Equity Issuance by Parent, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Parent or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of Parent, the amount
of cash from such Permitted Equity Issuance contributed to the capital of
Parent.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“New Senior Secured Notes Collateral Documents” means, collectively, any
security agreement, mortgage, pledge agreement or other similar agreement and
each of the other agreements, instruments or documents that creates or purports
to create a Lien on the Collateral or a Guarantee in favor of the collateral
agent for holders of the New Senior Secured Notes for the benefit of the secured
parties thereunder; provided that the terms of which are no more restrictive to
the Loan Parties (and beneficial to the secured parties thereunder) than the
terms of the Collateral Documents.

“New Senior Secured Notes Indenture” means (i) that certain Senior Secured Notes
Indenture for the New Senior Secured Notes dated as of February 19, 2010, among
the Borrower, the Guarantors listed therein and the Bank of New York Mellon
Trust Company, N.A. as trustee, as the same may be amended, restated,
supplemented, substituted, replaced, refinanced or otherwise modified from time
to time, (ii) that certain Senior Secured Notes Indenture for the New Senior
Secured Notes dated as of April 13, 2010, among the Borrower, the Guarantors
listed therein and the Bank of New York Mellon Trust Company, N.A. as trustee,
as the same may be amended, restated, supplemented, substituted, replaced,
refinanced or otherwise modified from time to time and (iii) any other indenture
pursuant to which New Senior Secured Notes are issued.

 

43



--------------------------------------------------------------------------------

“New Senior Secured Notes” means the Specified Senior Secured Notes and any
other secured notes of the Borrower issued pursuant to the New Senior Secured
Notes Indenture on or following the Restatement Effective Date, and the
Indebtedness represented thereby; provided that (a) the terms thereof do not
provide for any scheduled amortization, repayment of principal, mandatory
redemption or sinking fund obligations prior to the date that is ninety-one
(91) days after the Latest Maturity Date of any Loans or Revolving Credit
Commitments outstanding at such time (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and customary acceleration
right after an event of default), (b) the stated maturity date is no earlier
than the date that is ninety-one (91) days after the Latest Maturity Date of any
Loans or Revolving Credit Commitments outstanding at such time, (c) such
Indebtedness is not Guaranteed by any person other than a Loan Party or a Parent
Guarantor that Guarantees the Obligations and the terms of such Guarantees are
no more favorable to the secured parties under such notes than the terms of the
Guaranty are to the Secured Parties, (d) the Borrower prepays Term Loans with
the proceeds therefrom in compliance with Section 2.05(c), (e) the Borrower
shall be the issuer in respect thereof, (f) the covenants and events of default
and other terms of which (other than interest rate and redemption premiums) are
not, taken as a whole, more restrictive to Holdings, Foreign Holdings, Parent,
the Borrower and their respective Subsidiaries than those in this Agreement;
provided that the terms thereof shall not include (i) any mandatory prepayment
(or reinvestment right) (other than customary offers to repurchase upon a change
of control) that is more restrictive with respect to such entities than those in
this Agreement or (ii) any financial maintenance covenant, (g) the obligations
in respect thereof shall not be secured by any Lien on any asset of the
Borrower, any Subsidiary or any other Affiliate of the Borrower, other than any
asset constituting Collateral, provided that, at any time that the aggregate
amount of obligations in respect of New Senior Secured Notes is greater than the
amount of Obligations hereunder, the secured parties under the New Senior
Secured Notes, or a trustee or collateral agent on their behalf, shall not be
required to release any Lien already in existence as a result of the release of
Collateral in accordance with the Loan Documents and (h) all security therefor
shall be granted pursuant to documentation that satisfies the definition of “New
Senior Secured Notes Collateral Documents” hereof, and the secured parties
thereunder, or a trustee or collateral agent on their behalf, shall have become
a party to the First Lien Intercreditor Agreement; provided further that, with
respect to clauses (a) and (b) above, Indebtedness constituting New Senior
Secured Notes when issued shall not cease to constitute New Senior Secured Notes
as a result of the subsequent extension of the Latest Maturity Date of any Loan
or Revolving Credit Commitment.

“New Term Lenders” means a Lender that made a New Term Loan on the Amendment
No. 2 Effective Date.

“New Term Loans” means the terms loans made pursuant to Amendment No. 2 (which,
for the avoidance of doubt, have been repaid in full as of the Second
Restatement Effective Date).

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

44



--------------------------------------------------------------------------------

“Non-Loan Party” means any Subsidiary of Parent that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Dollar Revolving Credit Note or an Alternative
Currency Revolving Credit Note, as the context may require.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) has not previously been (and is not simultaneously being) applied to
anything other than that such particular use or transaction.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party, any Guarantor and their respective
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party, any Guarantor or any of their
respective Subsidiaries of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party, any Guarantor and their respective Subsidiaries arising under any
Secured Hedge Agreement, and (z) Cash Management Obligations. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties and the
Guarantors under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party, any Guarantor or any of
their respective Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party, any Guarantor or any of their respective Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party, such
Guarantor or such Subsidiary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the first introductory
paragraph hereto.

 

45



--------------------------------------------------------------------------------

“Original Maturity Term Loans” has the meaning specified in the third
introductory paragraph hereto.

“Other Parent Guarantors” means (i) Freescale Holdings (Bermuda) I, Ltd., a
Bermuda exempted limited liability company and (ii) Freescale Holdings (Bermuda)
II, Ltd., a Bermuda exempted limited liability company.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency (other than Dollars), the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Citibank in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since December 2, 2004.

 

46



--------------------------------------------------------------------------------

“Permira” means Permira Advisers, LLC.

“Permira Funds” means investment funds advised by Permira.

“Permitted 300 Millimeter Disposition Proceeds Purpose” means, with respect to
any Designated 300 Millimeter Disposition Proceeds, the reinvestment of all or
any portion of such proceeds in any 300 millimeter or larger wafer fabrication
alliance or arrangement of Parent or any Restricted Subsidiary, including
minority investments, joint ventures or other alliances.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Parent or any direct or indirect parent of Parent, in each case to
the extent permitted hereunder.

“Permitted Holders” means each of (i) the Sponsors and (ii) the Management
Stockholders.

“Permitted Intercompany Transfer” means any consolidation, merger, winding up,
sale, assignment, transfer, lease, conveyance or other disposal of all or
substantially all of the assets of any Other Parent Guarantor, Parent or Foreign
Holdings with, into or to any other Person that expressly assumes all the
obligations of such Other Parent Guarantor, Parent or Foreign Holdings, as
applicable, under this Agreement (such Person, a “Successor Person”); provided
(i) with respect to any Other Parent Guarantor, the Successor Person is any
Other Parent Guarantor, Parent, Foreign Holdings or Holdings, (ii) with respect
to Parent, the Successor Person is Foreign Holdings or Holdings and (iii) with
respect to Foreign Holdings, the Successor Person is Parent, Foreign Holdings or
Holdings.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(b), 7.03(t) or is Junior Financing, (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms

 

47



--------------------------------------------------------------------------------

at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (iii) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended, (e) in the case of
any Permitted Refinancing in respect of the Indebtedness under any Second Lien
Facility, such Permitted Refinancing is secured only by all or any portion of
the Collateral (but not by any other assets) pursuant to one or more security
agreements subject to the Second Lien Intercreditor Agreement (or another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the Second Lien Intercreditor Agreement),
(f) in the case of any Permitted Refinancing in respect of the Indebtedness
under any New Senior Secured Notes, such Permitted Refinancing complies with the
requirements set forth in the proviso to the definition of “New Senior Secured
Notes”, (g) in the case of any Permitted Refinancing in respect of any Specified
Refinancing Indebtedness, such Permitted Refinancing complies with the
requirements set forth in the proviso to the definition of “Specified
Refinancing Indebtedness” and (h) in the case of any Permitted Refinancing in
respect of Indebtedness under any High Yield Notes, New Senior Secured Notes or
Specified Refinancing Indebtedness, such Permitted Refinancing Indebtedness
shall not be required to be incurred substantially contemporaneously with the
related refinancing of such High Yield Notes, New Senior Secured Notes or
Specified Refinancing Indebtedness, as applicable; provided that any portion of
the Net Cash Proceeds of such Permitted Refinancing Indebtedness that is not
applied to the repayment or prepayment of such High Yield Notes, New Senior
Secured Notes or Specified Refinancing Indebtedness, as applicable, within 45
days following the incurrence of such Permitted Refinancing Indebtedness shall
not constitute Permitted Refinancing Indebtedness in respect of such High Yield
Notes, New Senior Secured Notes or Specified Refinancing Indebtedness, as
applicable; provided further that any portion of the Net Cash Proceeds not so
applied that is applied within such 45-day period to make an optional prepayment
of Term Loans pursuant to Section 2.05(a) shall be deemed to be Permitted
Refinancing Indebtedness.

“Permitted Refinancing Indebtedness” means Indebtedness incurred pursuant to any
Permitted Refinancing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

48



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under either Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of Parent, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
Parent in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Parent and the Restricted Subsidiaries; provided that, so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, the cost savings
related to such actions or such additional costs, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Parent or any
division, product line,

 

49



--------------------------------------------------------------------------------

or facility used for operations of Parent or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by Parent or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions) that
are (as determined by Parent in good faith) (i) (x) directly attributable to
such transaction, (y) expected to have a continuing impact on Parent and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of Parent shall have determined in good faith that such Qualified
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to Parent and the Securitization Subsidiary, (b) all sales and/or
contributions of Securitization Assets and related assets to the Securitization
Subsidiary are made at fair market value (as determined in good faith by Parent)
and (iii) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by Parent)
and may include Standard Securitization Undertakings. The grant of a security
interest in any Securitization Assets of Parent or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
under this Agreement prior to engaging in any Securitization Financing shall not
be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Parent or any direct or indirect parent
of Parent of its common Equity Interests in an underwritten primary public
offering (other than a

 

50



--------------------------------------------------------------------------------

public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in Dollar
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender or Parent or
any Affiliate thereof shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or a Guarantor and, as to any document delivered
on the Closing Date, any secretary or assistant secretary of a Loan Party or a
Guarantor. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party or Guarantor shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party or such Guarantor and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party or such
Guarantor.

“Restatement Arrangers” means J.P. Morgan Securities LLC (formerly known as J.P.
Morgan Securities, Inc.), Citigroup Global Markets Inc. and Credit Suisse
Securities (USA) LLC, each in its capacity as a Joint Lead Arranger under the
Amended and Restated Credit Agreement.

“Restatement Effective Date” means February 19, 2010 (being the date all the
conditions precedent set forth in Section 7 of the Amendment and Restatement
Agreement were satisfied or waived in accordance with the Amendment and
Restatement Agreement).

 

51



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s stockholders, partners or members (or the equivalent Persons
thereof).

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or an
Alternative Currency Revolving Credit Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.

“Revolving Credit Exposure” means the collective reference to the Dollar
Revolving Credit Exposure and the Alternative Currency Revolving Credit
Exposure.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

“Revolving Credit Facility Amendment Effective Date” has the meaning set forth
in Amendment No. 4.

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“Revolving Credit Notes” means the collective reference to the Dollar Revolving
Credit Notes and the Alternative Currency Revolving Credit Notes.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency (other than Dollars), same day or other
funds as may be determined by the Administrative Agent to be customary in the
place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

 

52



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment and Restatement Agreement” means the Amendment Agreement dated
as of February 28, 2012, among the Borrower, Holdings, Foreign Holdings, Parent,
the Other Parent Guarantors, the Subsidiary Guarantors, the Lenders party
thereto and the Administrative Agent.

“Second Lien Facility” means a senior secured credit facility providing for the
making of term loans to the Borrower, which credit facility may be secured on a
second-priority basis by all or any portion of the Collateral (but not by any
other assets) and may be guaranteed by each Guarantor; provided that (a) the
Indebtedness under such credit facility will not mature prior to the date that
is 91 days after the Latest Maturity Date of the Term Loans outstanding at such
time, (b) such credit facility shall provide for no scheduled amortization,
payments of principal, sinking fund or similar scheduled payments (other than
regularly scheduled payments of interest), (c) such credit facility has
covenant, default and remedy provisions and provisions relating to mandatory
prepayment, repurchase, redemption and offers to purchase that, taken as a
whole, are consistent with those customarily found in second lien financings and
(d) concurrently with the effectiveness of such credit facility, the Second Lien
Intercreditor Agreement shall have been entered into and shall at all times
thereafter be in full force and effect.

“Second Lien Facility Documentation” means the credit agreement or loan
agreement evidencing the Second Lien Facility, the Second Lien Intercreditor
Agreement and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith.

“Second Lien Intercreditor Agreement” means an intercreditor agreement among
Parent, Foreign Holdings, Holdings, the Borrower, the Subsidiary Guarantors, the
Collateral Agent and the collateral agent under the Second Lien Facility,
pursuant to which it is agreed that the Liens on the Collateral securing the
obligations under the Second Lien Facility are subordinated to the Liens on the
Collateral securing the Obligations on customary terms and conditions reasonably
satisfactory to the Administrative Agent and the Borrower.

“Second Restatement Arrangers” means J.P. Morgan Securities LLC and Citigroup
Global Markets Inc., each in its capacity as a Joint Lead Arranger under this
Agreement.

“Second Restatement Effective Date” means the first date all the conditions
precedent set forth in Section 6 of the Second Amendment and Restatement
Agreement are satisfied or waived in accordance with the Second Amendment and
Restatement Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Incremental Collateral Agent, the Lenders, the Hedge Banks, the Cash
Management Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

 

53



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Parent or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of Parent or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of Parent (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Parent or any Subsidiary of Parent makes an Investment and to
which Parent or any Subsidiary of Parent transfers Securitization Assets and
related assets) that engages in no activities other than in connection with the
financing of Securitization Assets of Parent or its Subsidiaries, all proceeds
thereof and all rights (contingent and other), collateral and other assets
relating thereto, and any business or activities incidental or related to such
business, and which is designated by the board of directors of Parent or such
other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by Parent, Holdings, the Borrower or any other
Subsidiary of Parent, other than another Securitization Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates Parent, Holdings, the Borrower or any other Subsidiary
of Parent, other than another Securitization Subsidiary, in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of

 

54



--------------------------------------------------------------------------------

Parent, Holdings, the Borrower or any other Subsidiary of Parent, other than
another Securitization Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of Parent, Holdings, the
Borrower or any other Subsidiary of Parent, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which Parent reasonably believes to be no less favorable to
Parent, Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of Parent and (c) to
which none of Parent, Holdings, the Borrower or any other Subsidiary of Parent,
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of Parent or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of Parent or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties (other than Parent), substantially in the form of Exhibit G,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means, collectively, (i) $2,350,000,000 in aggregate principal
amount of the Borrower’s fixed rate senior unsecured notes due 2014,
(ii) $500,000,000 in aggregate principal amount of the Borrower’s senior
unsecured floating rate notes due 2014, (iii) $750,000,000 in aggregate
principal amount of 8.05% senior unsecured notes due 2020 and (iv) $750,000,000
in aggregate principal amount of 10.75% senior unsecured notes due 2020.

“Senior Secured First Lien Incurrence Test” means, as of any date set forth
below, the Senior Secured First Lien Leverage Ratio shall be no greater than the
ratio set forth below opposite such date:

 

Fiscal Year

   Senior Secured First Lien  Leverage
Ratio

2006

   4.00 to 1.00

2007

   4.00 to 1.00

2008

   4.00 to 1.00

2009

   3.75 to 1.00

2010

   3.75 to 1.00

2011

   3.50 to 1.00

2012

   3.50 to 1.00

2013

   3.50 to 1.00

2014

   3.50 to 1.00

2015

   3.50 to 1.00

 

55



--------------------------------------------------------------------------------

Fiscal Year

   Senior Secured First Lien  Leverage
Ratio

2016

   3.50 to 1.00

2017

   3.50 to 1.00

2018

   3.50 to 1.00

2019

   3.50 to 1.00

“Senior Secured First Lien Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured First Lien Debt as of the
last day of such Test Period to (b) Consolidated EBITDA of Parent for such Test
Period.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
December 1, 2006.

“Senior Subordinated Notes” means $1,600,000,000 in aggregate principal amount
of the Borrower’s fixed rate senior subordinated notes due 2016.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of December 1, 2006.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $100,000,000 of
annual accounts receivable, royalty or other intellectual property revenue
streams or other rights to payment.

“Specified Foreign Subsidiaries” means each Material Foreign Subsidiary that is
not a direct or indirect Subsidiary of Holdings, each Transferred Foreign
Subsidiary and, after its formation, Foreign Acquisition Co.

 

56



--------------------------------------------------------------------------------

“Specified Incremental Term Loans” means Incremental Term Loans (a) that have a
stated Maturity Date no earlier than ninety-one (91) days after the Latest
Maturity Date of any Loans or Revolving Credit Commitments outstanding at the
time of incurrence of such Incremental Term Loans, (b) that have a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of any Loans or Revolving Credit Commitments outstanding at the time of
incurrence of such Incremental Term Loans, (c) the proceeds of which are used by
the Borrower to prepay Term Loans in compliance with Section 2.05(c) and
(d) that are otherwise incurred in accordance with, and satisfy the other
conditions set forth in, Section 2.14; provided that Incremental Term Loans
constituting Specified Incremental Term Loans when incurred shall not cease to
constitute Specified Incremental Term Loans as a result of the subsequent
extension of the Latest Maturity Date of any Loan or Revolving Credit
Commitment; provided, further, that in no event shall the Tranche B-1 Term Loans
and Tranche B-2 Term Loans be Specified Incremental Term Loans.

“Specified Refinancing Indebtedness” means any senior or subordinated notes of
the Borrower issued pursuant to the documentation therefor following the Second
Restatement Effective Date, and the Indebtedness represented thereby; provided
that (a) the terms thereof do not provide for any scheduled amortization,
repayment of principal, mandatory redemption or sinking fund obligations prior
to the date that is ninety-one (91) days after the Latest Maturity Date of any
Loans or Revolving Credit Commitments outstanding at such time (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration right after an event of default), (b) the stated
maturity date is no earlier than the date that is ninety-one (91) days after the
Latest Maturity Date of any Loans or Revolving Credit Commitments outstanding at
such time, (c) such Indebtedness is not Guaranteed by any person other than a
Loan Party or a Parent Guarantor that Guarantees the Obligations and the terms
of such Guarantees are no more favorable to the parties under such notes than
the terms of the Guaranty are to the Lenders, (d) the Borrower prepays Term
Loans with the proceeds therefrom in compliance with Section 2.05(c), (e) the
Borrower shall be the issuer in respect thereof, (f) the covenants and events of
default and other terms of which (other than interest rate and redemption
premiums) are not, taken as a whole, more restrictive to Holdings, Foreign
Holdings, Parent, the Borrower and their respective Subsidiaries than those in
this Agreement; provided that the terms thereof shall not include (i) any
mandatory prepayment (or reinvestment right) (other than customary offers to
repurchase upon a change of control) that is more restrictive with respect to
such entities than those in this Agreement or (ii) any financial maintenance
covenant, (g) the obligations in respect thereof shall not be secured by any
Lien on any asset of the Borrower, any Subsidiary or any other Affiliate of the
Borrower (including any asset constituting Collateral) and (h) the terms of such
Specified Refinancing Indebtedness, if subordinated, provide for its
subordination upon customary terms no less favorable to the Lenders than the
subordination terms set forth in the Senior Subordinated Notes Indenture as of
the Closing Date; provided further that, with respect to clauses (a) and
(b) above, Indebtedness constituting Specified Refinancing Indebtedness when
issued shall not cease to constitute Specified Refinancing Indebtedness as a
result of the subsequent extension of the Latest Maturity Date of any Loan or
Revolving Credit Commitment.

“Specified Senior Secured Notes” means, collectively, (a) the Borrower’s 10.125%
senior secured fixed rate notes due 2018 and (b) the Borrower’s 9.25% senior
secured fixed rate notes due 2018.

 

57



--------------------------------------------------------------------------------

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan, Revolving Commitment Increase that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”; provided that a Revolving Commitment Increase, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn.

“Sponsor Group” means The Blackstone Group, The Carlyle Group, Permira, Texas
Pacific Group and GGC Administration, LLC and their respective Affiliates and
funds or partnerships managed by any of them or any of their respective
Affiliates, but not including, however, any of their respective portfolio
companies.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsor Group or their advisors and
the Borrower.

“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsor Group
and their Affiliates in the event of either a Change of Control or the
completion of a Qualifying IPO.

“Sponsors” means The Blackstone Group, The Carlyle Group, Permira Funds and
Texas Pacific Group and their respective Affiliates and funds or partnerships
managed by any of them or any of their respective Affiliates, but not including,
however, any of their respective portfolio companies.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary of Parent
which Parent has determined in good faith to be customary, necessary or
advisable in a Securitization Financing.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Parent that are
Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Person” has the meaning specified in the definition of “Permitted
Intercompany Transfer”.

 

58



--------------------------------------------------------------------------------

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

 

59



--------------------------------------------------------------------------------

“Syndication Agent” means Credit Suisse Securities (USA) LLC, as Syndication
Agent under the Original Credit Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type,
Class and currency and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to this Agreement.

“Term Commitment” means, (a) as to each Term Lender (other than each Tranche B-2
Term Lender), its obligation to make a Term Loan to the Borrower pursuant to
Section 2.01(a) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01(a) under the caption “Term
Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement and (b) as to each Tranche
B-2 Term Lender, its obligation to make a Tranche B-2 Term Loan to the Borrower
pursuant to the Second Amendment and Restatement Agreement in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 to the Second Amendment and Restatement Agreement under the
caption “Term Commitment” or in the Assignment and Assumption pursuant to which
such Tranche B-2 Term Lender becomes a party thereto and hereto, as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Term Commitments in respect of Term Loans (as defined in
the Original Credit Agreement) on the Closing Date was $3,500,000,000 and the
initial aggregate amount of the Term Commitments in respect of Tranche B-2 Term
Loans on the Second Restatement Effective Date was $500,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means, collectively, the Tranche B-1 Term Loans and the Tranche B-2
Term Loans. Unless the context shall otherwise require, the term “Term Loans”
shall also include any Incremental Term Loans made after the Second Restatement
Effective Date.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of Parent ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 6.01(a) or (b); provided that, prior

 

60



--------------------------------------------------------------------------------

to the first date that financial statements have been or are required to be
delivered pursuant to Section 6.01(a) or (b), the Test Period in effect shall be
the period of four consecutive fiscal quarters of Freescale ended September 29,
2006. A Test Period may be designated by reference to the last day thereof
(i.e., the “March 31, 2007 Test Period” refers to the period of four consecutive
fiscal quarters of the Borrower ended on or about March 31, 2007), and a Test
Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of Parent and the Restricted Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of Parent
delivered pursuant to Section 6.01(a) or (b) or, for the period prior to the
time any such statements are so delivered pursuant to Section 6.01(a) or (b),
the pro forma financial statements of the Borrower giving effect to the
Transaction as set forth in the Offering Circular dated November 16, 2006,
relating to the High Yield Notes.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Parent for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche B-1 Term Lender” means a Lender with an outstanding Tranche B-1 Term
Loan.

“Tranche B-1 Term Loans” means the Term Loans made pursuant to Section 2.01(a)
and outstanding under the Original Credit Agreement immediately prior to the
Restatement Effective Date that were converted into Extended Maturity Term Loans
on the Restatement Effective Date pursuant to the Amendment and Restatement
Agreement and were redesignated as “Tranche B-1 Term Loans” on the Second
Restatement Effective Date pursuant to the Second Amendment and Restatement
Agreement.

“Tranche B-2 Term Lender” means a Lender with an outstanding Tranche B-2 Term
Loan.

“Tranche B-2 Term Loans” means the term loans made pursuant to the Second
Amendment and Restatement Agreement, the terms of which are set forth in this
Agreement and in the Second Amendment and Restatement Agreement.

“Transaction” means, collectively, (a) the Equity Contribution (as defined in
the Original Credit Agreement), (b) the Merger (as defined in the Original
Credit Agreement), (c) the issuance of the High Yield Notes, (d) the funding of
the Term Loans and the Initial Revolving Borrowing (as defined in the Original
Credit Agreement) on the Closing Date, (e) the repayment of the Existing Credit
Agreement (as defined in the Original Credit Agreement) and other existing
indebtedness of Freescale (as defined in the Original Credit Agreement),
including the Tender Offer (as defined in the Original Credit Agreement) and
Consent Solicitation (as defined in the Original Credit Agreement), (f) the
consummation of any other transactions in

 

61



--------------------------------------------------------------------------------

connection with the foregoing, (g) execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party and in the case of
the Borrower, the Borrowings hereunder, and (h) the payment of the fees and
expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Parent or
any Restricted Subsidiary in connection with the Transaction, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

“Transferred Foreign Subsidiary” has the meaning specified in the definition of
“Foreign Reorganization”.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“Unaudited Financial Statements” means unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Freescale
and its Subsidiaries for each fiscal quarter ended at least forty-five (45) days
before the Closing Date for which Audited Financial Statements were not
required, which financial statements shall be prepared in accordance with GAAP.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Parent listed on
Schedule 1.01B, (ii) each Securitization Subsidiary and (iii) any Subsidiary of
Parent designated by the board of directors of Parent as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

62



--------------------------------------------------------------------------------

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” mans the liability of a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, whenever in this
Agreement it is necessary to determine whether a lease is a capital lease or an
operating lease, such determination shall be made on the basis of GAAP as in
effect on the Second Restatement Effective Date.

 

63



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio and
Senior Secured First Lien Leverage Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period and
in the definition of Maturity Date) or performance shall extend to the
immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles 2, 9 and 10
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
Dollar Amount

 

64



--------------------------------------------------------------------------------

shall be made in accordance with Section 2.15. Notwithstanding the foregoing,
for purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in Parent’s annual
financial statements delivered pursuant to Section 6.01(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness.

SECTION 1.09. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Amended and Restated Credit Agreement
from and after the Second Restatement Effective Date with respect to the
transactions hereunder and with respect to the Loans and Letters of Credit
outstanding under the Amended and Restated Credit Agreement as of the Second
Restatement Effective Date. The parties hereto acknowledge and agree, however,
that (a) this Agreement and all other Loan Documents executed and delivered
herewith do not constitute a novation, payment and reborrowing or termination of
the Obligations under the Amended and Restated Credit Agreement and the other
Loan Documents as in effect prior to the Restatement Effective Date, (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Loan Documents, (c) the liens and
security interests in favor of the Collateral Agent for the benefit of the
Secured Parties securing payment of such Obligations are in all respects
continuing and in full force and effect with respect to all Obligations and
(d) all references in the other Loan Documents to the Credit Agreement shall be
deemed to refer without further amendment to this Agreement.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
in the Amendment and Restatement Agreement or in the Second Amendment and
Restatement Agreement, as applicable, (i) each Term Lender (as defined in the
Original Credit Agreement or Amendment No. 2, as applicable) or New Term Lender
made a Term Loan (as defined in the Original Credit Agreement or Amendment
No. 2, as applicable) to the Borrower on the Closing Date or on the Amendment
No. 2 Effective Date, (ii) on the Restatement Effective Date, each Term Loan
made on the Closing Date outstanding on the Restatement Effective Date that was
not converted into an Extended Maturity Term Loan was converted on such date
into, and the Indebtedness represented by such converted Term Loan remained
outstanding as of such date as, an Original Maturity Term Loan, (iii) on the
Restatement

 

65



--------------------------------------------------------------------------------

Effective Date, each Extended Maturity Term Lender severally agreed to convert
its existing Term Loans made on the Closing Date outstanding on the Restatement
Effective Date into, and the Indebtedness represented by such converted Term
Loan remained outstanding as, an Extended Maturity Term Loan as of the
Restatement Effective Date and shall remain outstanding as a Tranche B-1 Term
Loan hereunder on the Second Restatement Effective Date, (iv) as of the
Restatement Effective Date, the New Term Loans made on the Amendment No. 2
Effective Date remained outstanding as New Term Loans, (v) as of the Second
Restatement Effective Date, all Original Maturity Term Loans and all New Term
Loans have been repaid in full and (vi) pursuant to the Second Amendment and
Restatement Agreement, each Tranche B-2 Term Lender has severally agreed to make
a Tranche B-2 Term Loan to the Borrower on the Second Restatement Effective
Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. For the avoidance of doubt, as of the Second
Restatement Effective Date, the only Term Loans outstanding under this Agreement
are the Tranche B-1 Term Loans and the Tranche B-2 Term Loans.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any Business Day after the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Dollar Revolving Credit Commitment; provided that after giving effect
to any Dollar Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Dollar Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Dollar L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Dollar Revolving Credit Commitment; and (ii) each
Alternative Currency Revolving Credit Lender severally agrees to make loans
denominated in an Alternative Currency to the Borrower as elected by the
Borrower pursuant to Section 2.02 (each such loan, an “Alternative Currency
Revolving Credit Loan”) from time to time, on any Business Day until the
Maturity Date, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Alternative Currency Revolving Credit
Commitment; provided that after giving effect to any Alternative Currency
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Alternative
Currency Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Alternative Currency L/C Obligations shall not
exceed such Lender’s Alternative Currency Revolving Credit Commitment. Within
the limits of each Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and Alternative Currency
Revolving Credit Loans (other than Alternative Currency Revolving Credit Loans
denominated in Dollars which may be Base Rate Loans or Eurocurrency Rate Loans)
must be Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

 

66



--------------------------------------------------------------------------------

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York, New York time or London, England time in the case of any
Borrowing denominated in an Alternative Currency (other than a Borrowing
denominated in Dollars)) (i) three (3) Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Dollars or any conversion of Base Rate Loans to Eurocurrency Rate Loans
denominated in Dollars, (ii) three (3) Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency (other than Dollars), and (iii) one (1) Business Day before
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of (x) $2,500,000 or a whole multiple of $500,000
in excess thereof in the case of Term Loans or (y) £1,500,000 or a whole
multiple of £500,000 in excess thereof in the case of Alternative Currency
Revolving Credit Loans denominated in Sterling. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Dollar
Revolving Credit Borrowing, an Alternative Currency Revolving Credit Borrowing,
a conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the currency in which the Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If with respect to Loans
denominated in Dollars the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one (1) month. If no currency is
specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in

 

67



--------------------------------------------------------------------------------

Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Loan denominated in Dollars, and
not later than 1:00 p.m. (London time) in the case of any Loan in an Alternative
Currency (other than Dollars), in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Citibank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Citibank’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to

 

68



--------------------------------------------------------------------------------

the Administrative Agent, each of such Lender and the Borrower severally agrees
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.02(g) shall be
conclusive in the absence of manifest error. If such Lender’s portion of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such the date of such Borrowing, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon accruing from the date on which the Administrative Agent made the funds
available to the Borrower at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(g) shall cease.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A)(1) each Dollar L/C
Issuer agrees, in reliance upon the agreements of the other Dollar Revolving
Credit Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date applicable to Dollar Letters of Credit issued under the Dollar
Revolving Credit Facility, to issue Dollar Letters of Credit for the account of
the Borrower (provided, that any Dollar Letter of Credit may be for the benefit
of any Subsidiary of the Borrower) and to amend or renew Dollar Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Dollar Letters of Credit and (2) the Dollar Revolving
Credit Lenders severally agree to participate in Dollar Letters of Credit issued
pursuant to this Section 2.03 and (B)(1) each Alternative Currency L/C Issuer
agrees, in reliance upon the agreements of the other Alternative Currency
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date applicable to Alternative Currency Letters of Credit
issued under the Alternative Currency Revolving Credit Facility, to issue
Alternative Currency Letters of Credit denominated in an Alternative Currency
for the account of the Borrower (provided, that any Alternative Currency Letter
of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend
or renew Alternative Currency Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Alternative
Currency Letters of Credit and (2) the Alternative Currency Revolving Credit
Lenders severally agree to participate in Alternative Currency Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Dollar Revolving Credit Exposure
of any Lender would exceed such Lender’s Dollar Revolving Credit

 

69



--------------------------------------------------------------------------------

Commitment, (y) the Alternative Currency Revolving Credit Exposure of any Lender
would exceed such Lender’s Alternative Currency Revolving Credit Commitment or
(z) the Outstanding Amount of the Dollar L/C Obligations would exceed the Dollar
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit (other than the Letters of Credit listed on Schedule 2.03(a)(ii)(B))
would occur more than twelve months after the date of issuance or last renewal,
unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after
applicable Letter of Credit Expiration Date, unless all the Dollar Revolving
Credit Lenders have approved such expiry date; or

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a

 

70



--------------------------------------------------------------------------------

Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
12:00 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) the
currency in which the request Letter of Credit will be denominated; and (h) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of
(y) each Dollar Letter of Credit, each Dollar Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, acquire from
the relevant L/C Issuer a risk participation in such Dollar Letter of Credit in
an amount equal to the product of such Dollar Revolving Credit Lender’s Pro Rata
Share times the amount of such Dollar Letter of Credit and (z) each Alternative
Currency Letter of Credit, each Alternative Currency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Alternative
Currency Letter of Credit in an amount equal to the product of such Alternative
Currency Revolving Credit Lender’s Pro Rata Share times the amount of such
Alternative Currency Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have

 

71



--------------------------------------------------------------------------------

authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date from the Administrative Agent or any
Revolving Credit Lender, as applicable, or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
on which the Borrower shall have received notice of any payment by an L/C Issuer
under a Letter of Credit (or, if the Borrower shall have received such notice
later than 10:00 a.m. on any Business Day, on the immediately following Business
Day) (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each applicable Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the Dollar
Amount thereof in the case of an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share thereof. In such event,
(y) in the case of an Unreimbursed Amount under a Dollar Letter of Credit, the
Borrower shall be deemed to have requested a Dollar Revolving Credit Borrowing
of Base Rate Loans and (z) in the case of an Unreimbursed Amount under an
Alternative Currency Letter of Credit, the Borrower shall be deemed to have
requested an Alternative Currency Revolving Credit Borrowing of Eurocurrency
Rate Loans (or Base Rate Loans in the case of an Alternative Currency Letter of
Credit denominated in Dollars), in each case to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Eurocurrency
Rate Loans or Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of such Lenders and Revolving Credit
Lenders, and subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant Dollar L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed

 

72



--------------------------------------------------------------------------------

Amount in respect of a Dollar Letter of Credit not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Dollar Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant Dollar L/C Issuer. Each Alternative Currency
Revolving Credit Lender (including any such Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant Alternative Currency L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of an Alternative
Currency Letter of Credit not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Alternative Currency Revolving Credit Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant Alternative Currency L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Dollar Letter of
Credit that is not fully refinanced by a Dollar Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which Dollar L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Dollar Revolving Credit Lender’s payment
to the Administrative Agent for the account of the relevant Dollar L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Dollar L/C Borrowing and shall constitute a Dollar L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. With respect to any Unreimbursed Amount in respect of an
Alternative Currency Letter of Credit that is not fully refinanced by an
Alternative Currency Revolving Credit Borrowing of Eurocurrency Rate Loans (or
Base Rate Loans in the case of an Alternative Currency Letter of Credit
denominated in Dollars) because the conditions set forth in Section 4.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the relevant Alternative Currency L/C Issuer an Alternative
Currency L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Alternative Currency L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Alternative Currency Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant Alternative Currency L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Alternative Currency L/C Borrowing and shall constitute an
Alternative Currency L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

 

73



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

74



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or Guarantor may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party or Guarantor in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or
Guarantor;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the

 

75



--------------------------------------------------------------------------------

L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m., New York City time, on (x) in the case of the immediately
preceding clause (i), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (ii), the Business Day on which an
Event of Default set forth under Section 8.01(f) or (g) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Revolving Credit Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Revolving
Credit Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Credit Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall

 

76



--------------------------------------------------------------------------------

be maintained in blocked accounts at Citibank and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at Citibank as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. If such Event of Default is cured
or waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral shall be refunded to the Borrower.

(g) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Dollar Revolving Credit Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Dollar Letter of Credit issued pursuant to this Agreement
equal to the Applicable Rate times the daily maximum amount then available to be
drawn under such Dollar Letter of Credit (whether or not such maximum amount is
then in effect under such Dollar Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Dollar Letter of Credit);
provided that any such fees accrued with respect to any of the risk
participations of a Defaulting Lender in Dollar Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such fees shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
such fees shall accrue in respect of the risk participations of a Defaulting
Lender in Dollar Letters of Credit so long as such Lender shall be a Defaulting
Lender. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Dollar
Letter of Credit, on the Letter of Credit Expiration Date relating to Dollar
Letters of Credit and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Dollar
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Alternative Currency Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued pursuant to this Agreement equal to the Applicable Rate times the daily
maximum amount then available to be drawn under such Alternative Currency Letter
of Credit

 

77



--------------------------------------------------------------------------------

(whether or not such maximum amount is then in effect under such Alternative
Currency Letter of Credit if such maximum amount increases periodically pursuant
to the terms of such Alternative Currency Letter of Credit); provided that any
such fees accrued with respect to any of the risk participations of a Defaulting
Lender in Alternative Currency Letters of Credit during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such fees shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no such fees shall
accrue in respect of the risk participations of a Defaulting Lender in
Alternative Currency Letters of Credit so long as such Lender shall be a
Defaulting Lender. Such letter of credit fees shall be computed on a quarterly
basis in arrears. Such letter of credit fees shall be due and payable in Dollars
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Alternative Currency Letter of Credit, on the Letter of Credit Expiration
Date relating to Alternative Currency Letters of Credit and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Alternative Currency Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Dollar Revolving Credit Lender. The Administrative Agent shall
notify the Dollar Revolving Credit Lenders of any such additional Dollar L/C
Issuer.

 

78



--------------------------------------------------------------------------------

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency L/C Issuer hereunder pursuant to a written agreement among
the Borrower, the Administrative Agent and such Alternative Currency Revolving
Credit Lender. The Administrative Agent shall notify the Alternative Currency
Revolving Credit Lenders of any such additional Alternative Currency L/C Issuer.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Closing Date) until the Maturity Date for the Dollar Revolving Credit
Commitments in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Dollar Revolving Credit Loans and Dollar L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Dollar Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan,
the aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Dollar L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving
Credit Commitment then in effect; provided further that, the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Dollar Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Dollar Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line

 

79



--------------------------------------------------------------------------------

Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Dollar Revolving Credit Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Dollar Revolving Credit Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Dollar Revolving Credit Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

80



--------------------------------------------------------------------------------

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Dollar Revolving Credit Lender’s obligation to make Dollar Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except as otherwise provided in
Section 2.05(a)(iv) with respect to Tranche B-2 Term Loans); provided that
(1) such notice must be received by the

 

81



--------------------------------------------------------------------------------

Administrative Agent not later than 12:00 p.m. (New York, New York time or
London, England time in the case of Loans denominated in an Alternative Currency
(other than Dollars)) (A) two (2) Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Dollars, (B) three (3) Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternative Currency (other than Dollars) and (C) on the date of prepayment of
Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of (x) $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Term Loans or (y) £1,500,000 or a whole multiple of
£500,000 in excess thereof in the case of Alternative Currency Revolving Credit
Loans denominated in Sterling; and (3) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding (it being understood that Base Rate Loans shall be denominated in
Dollars only). Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s pro rata share of such
prepayment. If such notice is given by a Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of
principal of, and interest on, Alternative Currency Revolving Credit Loans shall
be made in the relevant Alternative Currency (even if Borrower is required to
convert currency to do so). Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be paid to the applicable Lenders in accordance with their
respective Pro Rata Shares. Notwithstanding anything herein to the contrary, at
any time that Tranche B-1 Term Loans remain outstanding, all prepayments of Term
Loans pursuant to this Section 2.05(a)(i) shall be applied to the Tranche B-1
Term Loans only (but not to the Tranche B-2 Term Loans), with such prepayment
being applied in accordance with such Tranche B-1 Term Lenders’ respective Pro
Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) Notwithstanding anything to the contrary contained in this Agreement, if,
prior to the first anniversary of the Second Restatement Effective Date, (i) all
or any portion of the Tranche B-2 Term Loans is prepaid by the Borrower
substantially concurrently with the

 

82



--------------------------------------------------------------------------------

proceeds of, or the Tranche B-2 Term Loans are converted into, any new or
replacement tranche of term loan Indebtedness incurred by Parent, the Borrower
or any of its Subsidiaries (including any Incremental Term Loans incurred
pursuant to Section 2.14) that has an effective interest rate or weighted
average yield (to be determined in the reasonable discretion of the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to margins, Eurocurrency Rate “floors”, upfront or similar
fees or original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof) less than the effective interest rate or weighted average yield (to be
determined in the reasonable discretion of the Agent consistent with generally
accepted financial practices, on the same basis as above) of the Tranche B-2
Term Loans so prepaid, or (ii) a Non-Consenting Lender must assign its Tranche
B-2 Term Loans pursuant to Section 3.07(a)(iii) or otherwise as a result of its
failure to consent to an amendment that is passed and reduces the effective
interest rate or weighted average yield (taking into account any Eurocurrency
Rate “floor”) then in effect with respect to the Tranche B-2 Term Loans, then in
each case the aggregate principal amount so prepaid, converted, assigned or
repaid will be subject to a fee payable by the Borrower equal to 1% of the
principal amount thereof; provided that this Section 2.05(a)(iv) shall not apply
to any prepayment of Tranche B-2 Term Loans made in connection with the
repayment in full of all outstanding Loans and the termination of the
Commitments in connection with a Change of Control.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate Dollar Amount of Term Loans equal to (A) 50% (such percentage as it
may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the fiscal year ended December 31, 2007) minus (B) the sum of (i) all voluntary
prepayments of Term Loans during such fiscal year and (ii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (i) and (ii),
to the extent such prepayments are not funded with the proceeds of Indebtedness;
provided that (x) the ECF Percentage shall be 25% if the Total Leverage Ratio
for the fiscal year covered by such financial statements was less than 4.0 and
greater than or equal to 3.0 and (y) the ECF Percentage shall be 0% if the Total
Leverage Ratio for the fiscal year covered by such financial statements was less
than 3.0.

(ii) (A) If (x) Parent or any Restricted Subsidiary Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Restricted Subsidiary to a Loan Party), (e), (g), (h), (m) or (o)) or (y) any
Casualty Event occurs, which in the aggregate results in the realization or
receipt by Parent or such Restricted Subsidiary of Net Cash Proceeds, the
Borrower shall cause to be prepaid on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds an aggregate Dollar Amount of Term Loans equal to 100% of all Net Cash
Proceeds realized or received; provided that (1) no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A), with respect to such

 

83



--------------------------------------------------------------------------------

portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 2.05(b)(ii)(B) (which notice may only be
provided if no Event of Default has occurred and is then continuing) and (2) to
the extent any applicable New Senior Secured Notes Indenture requires the
Borrower to prepay or make an offer to purchase such New Senior Secured Notes
with such Net Cash Proceeds, the amount of prepayment required pursuant to this
Section 2.05(b)(ii)(A) shall be deemed to be the amount equal to the product of
(x) the amount of such Net Cash Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of the Term Loans and the
denominator of which is the sum of the outstanding principal amount of the New
Senior Secured Notes with respect to which such a requirement to prepay or make
an offer to purchase exists and the outstanding principal amount of the Term
Loans; provided further that the Borrower shall not be permitted to reinvest any
such Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B) below if the
Borrower applies any such Net Cash Proceeds to prepay or purchase New Senior
Secured Notes and if the Borrower makes any such prepayment or purchase of New
Senior Secured Notes, the Borrower shall prepay Term Loans in accordance with
this paragraph within one (1) Business Day of such prepayment or purchase of New
Senior Secured Notes without giving effect to clause (1) of the proviso above).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (or with respect to Designated 300
Millimeter Disposition Proceeds, in a Permitted 300 Millimeter Disposition
Proceeds Purpose) within (x) fifteen (15) months following receipt of such Net
Cash Proceeds (provided that such time limitations shall not apply to Designated
300 Millimeter Disposition Proceeds) or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within the later of (1) fifteen
(15) months following receipt thereof or (2) one hundred and eighty (180) days
of the date of such legally binding commitment; provided that (i) so long as an
Event of Default shall have occurred and be continuing, the Borrower shall not
be permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (ii) if any Net Cash Proceeds are no longer intended
to be or cannot be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans or New Senior Secured Notes as
set forth in this Section 2.05.

(iii) If Parent or any Restricted Subsidiary incurs or issues any Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall cause to be prepaid an aggregate Dollar Amount of Term Loans
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

(iv) If for any reason the aggregate Dollar Revolving Credit Exposures at any
time exceeds the aggregate Dollar Revolving Credit Commitments then in effect,
the Borrower

 

84



--------------------------------------------------------------------------------

shall promptly prepay or cause to be promptly prepaid Dollar Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the Dollar L/C Obligations
in an aggregate amount equal to such excess; provided that the Borrower shall
not be required to Cash Collateralize the Dollar L/C Obligations pursuant to
this Section 2.05(b)(iv) unless after the prepayment in full of the Dollar
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Dollar Revolving Credit Commitments then in effect. If for
any reason the aggregate Alternative Currency Revolving Credit Exposures at any
time exceeds the aggregate Alternative Currency Revolving Credit Commitments
then in effect, the Borrower shall promptly prepay or cause to be promptly
prepaid Alternative Currency Revolving Credit Loans and/or Cash Collateralize
the Alternative Currency L/C Obligations in an aggregate amount equal to such
excess; provided that the Borrower shall not be required to Cash Collateralize
the Alternative Currency L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Alternative Currency Revolving Credit
Loans such aggregate Outstanding Amount exceeds the aggregate Alternative
Currency Revolving Credit Commitments then in effect.

(v) (W) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); (X) each such prepayment shall be applied ratably to each Class
of Term Loans then outstanding; and (Y) each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares subject to
clause (vi) of this Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Borrower’s prepayment notice and of such Lender’s Pro Rata
Share of the prepayment. Each Term Lender may reject all or a portion of its Pro
Rata Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to clauses (i) through
(iii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be offered to the Term Lenders not so declining such prepayment
(with such non-declining Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Lenders elect to decline their Pro Rata
Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrower.

(c) Proceeds of New Senior Secured Notes, Specified Refinancing Indebtedness and
Specified Incremental Term Loans.

 

85



--------------------------------------------------------------------------------

(i) If the Borrower incurs or issues any Indebtedness permitted to be incurred
or issued pursuant to Section 7.03(w) (other than a Permitted Refinancing of
Indebtedness incurred or issued thereunder) or any Specified Incremental Term
Loans, the Borrower shall substantially contemporaneously with such incurrence
or issuance (and in no event more than one (1) Business Day following the date
of such incurrence or issuance), prepay the principal amount of the Tranche B-1
Term Loans of each of the Tranche B-1 Term Lenders (and, if no Tranche B-1 Term
Loans are outstanding, prepay the principal amount of the Tranche B-2 Term Loans
of each of the Tranche B-2 Term Lenders) in accordance with such Lenders’
respective Pro Rata Shares of such Tranche B-1 Term Loans or of such Tranche B-2
Term Loans to be prepaid pursuant to this Section 2.05(c) in an aggregate Dollar
Amount equal to 100% of the Net Cash Proceeds of such issuance or incurrence
(which prepayment of principal shall be accompanied by the payment of accrued
but unpaid interest, premiums and fees and expenses associated with such
principal amount prepaid).

(ii) (X) Each prepayment of Term Loans pursuant to this Section 2.05(c) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and (Y) each such prepayment shall be paid to the applicable
Lenders in accordance with their respective Pro Rata Shares. For purposes of
Section 10.01(d), Section 2.05(c)(ii)(Y) shall be treated the same as
Section 2.05(b)(v)(Y).

(iii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (i) of
this Section 2.05(c) on or prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Term Lender of the contents of the Borrower’s
prepayment notice and of such Lender’s Pro Rata Share of the prepayment.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(c)(iii) if such
prepayment would have resulted from an issuance of New Senior Secured Notes or
any Specified Refinancing Indebtedness or the incurrence of Specified
Incremental Term Loans, in each case which issuance or incurrence shall not be
consummated or shall otherwise be delayed.

(d) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of Section 2.05, so long as no Event
of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 2.05 in respect of any such Eurocurrency Rate Loan prior to the
last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be

 

86



--------------------------------------------------------------------------------

authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Dollar Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Dollar Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not be applied to the Dollar Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all or a portion of the Facilities, which refinancing shall not
be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment (as defined in the Original Credit Agreement)
of each Term Lender (as defined in the Original Credit Agreement) was
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a)(i). The Term Commitment of each
Tranche B-2 Term Lender shall terminate as provided in the Second Amendment and
Restatement Agreement. The Revolving Credit Commitments shall terminate on the
applicable Maturity Date for each such Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Dollar Letter of Credit Sublimit, or the Swing Line Sublimit or
the unused Commitments of any Class under this Section 2.06. Upon any reduction
of unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Dollar Revolving Credit Commitments or
Alternative Currency Revolving Credit Commitments, as applicable, shall be paid
on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent (i)(A) for
the ratable account of the Tranche B-1 Term Lenders, on the last Business Day of
each

 

87



--------------------------------------------------------------------------------

March, June, September and December, commencing with the last Business Day of
March 2007, an aggregate Dollar Amount equal to 0.25% of the aggregate Dollar
Amount of all Term Loans outstanding on the Closing Date (it being understood
that as a result of prepayments of the Extended Maturity Term Loans (which, as
of the Second Restatement Effective Date, have been redesignated as Tranche B-1
Term Loans) made prior to the Second Restatement Effective Date, there are no
remaining amortization payments due with respect to the Tranche B-1 Term Loans)
or (B) for the ratable account of the Tranche B-2 Term Lenders, on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of June 2012, an aggregate Dollar Amount equal to 0.25% of the
aggregate Dollar Amount of all Tranche B-2 Term Loans outstanding on the Second
Restatement Effective Date, which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the applicable Maturity Date for such Class of Term
Loans, the aggregate principal amount of all such Term Loans outstanding on such
date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Lenders on the Maturity Date for the
Revolving Credit Facilities the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Dollar Revolving Credit Facility.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Dollar
Revolving Credit Loans. For the avoidance of doubt, each Alternative Currency
Revolving Credit Loan (other than an Alternative Currency Revolving Credit Loan
denominated in Dollars) shall be a Eurocurrency Rate Loan.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

88



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each (i) Dollar Revolving Credit Lender in accordance with its Pro
Rata Share, a commitment fee equal to the Applicable Rate with respect to
commitment fees times the actual daily amount by which the aggregate Dollar
Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount of
Dollar Revolving Credit Loans and (B) the Outstanding Amount of Dollar L/C
Obligations; provided that any commitment fee accrued with respect to any of the
Dollar Revolving Credit Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Dollar Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (ii) Alternative Currency Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to commitment fees times the actual daily amount by which the
aggregate Alternative Currency Revolving Credit Commitment exceeds the sum of
(A) the Outstanding Amount of Alternative Currency Revolving Credit Loans and
(B) the Outstanding Amount of Alternative Currency L/C Obligations; provided
that any commitment fee accrued with respect to any of the Alternative Currency
Revolving Credit Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Alternative Currency Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The commitment fees shall accrue at all times from the Closing Date
until the Maturity Date for the Revolving Credit Facilities, including at any
time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facilities. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

89



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Citibank’s “prime rate” and
for Alternative Currency Revolving Credit Loans denominated in Sterling shall be
made on the basis of a year of three hundred and sixty-five (365) days and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

90



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency (other than Dollars),
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency (other
than Dollars) shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 2:00 p.m. (London time) on the dates specified herein. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case of
payments in an Alternative Currency (other than Dollars), shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day (except
as provided in the definition of Maturity Date), and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder,

 

91



--------------------------------------------------------------------------------

that the Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that the Borrower or such Lender,
as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

92



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties and Guarantors under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices,

 

93



--------------------------------------------------------------------------------

requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (a) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (b) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, a “Revolving Commitment Increase”), provided that both at the time of
any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist and at the time
that any such Incremental Term Loan is made (and after giving effect thereto) no
Default or Event of Default shall exist. Each tranche of Incremental Term Loans
and each Revolving Commitment Increase shall be in an aggregate principal amount
that is not less than $25,000,000 (provided that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans (other than Specified
Incremental Term Loans) and the Revolving Commitment Increases shall not exceed
the Incremental Availability. The Incremental Term Loans (a) shall rank
pari passu in right of payment and of security with the Revolving Credit Loans
and the Term Loans, (b) shall not mature earlier than the Latest Maturity Date
with respect to the Term Loans and (c) shall be treated substantially the same
as the Term Loans made on the Closing Date (in each case, including with respect
to mandatory and voluntary prepayments), provided that (i) the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent such differences are reasonably acceptable
to the Administrative Agent and (ii) the interest rates and amortization
schedule applicable to the Incremental Term Loans shall be determined by the
Borrower and the lenders thereof. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases. Incremental Term Loans
may be made, and Revolving Commitment Increases may be provided, by any existing
Lender (and each existing Term Lender will have the right, but not an
obligation, to make a portion of any Incremental Term Loan, and each existing
Revolving Credit Lender will have the right, but not an obligation, to provide a
portion of any Revolving Commitment Increase, in each case on terms permitted in
this Section 2.14 and otherwise on terms reasonably acceptable to the
Administrative Agent) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”), provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Revolving Commitment
Increases if such consent would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
and Revolving Commitment Increases shall become Commitments (or in the case of a
Revolving Commitment Increase to be provided by an existing Revolving Credit
Lender, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by

 

94



--------------------------------------------------------------------------------

Parent, Foreign Holdings, Holdings, the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Term Loan, the borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Credit Extension” or similar
language in such Section 4.02 shall be deemed to refer to the effective date of
such Incremental Amendment) and such other conditions as the parties thereto
shall agree. The Borrower will use the proceeds of the Incremental Term Loans
and Revolving Commitment Increases for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans or
Revolving Commitment Increases, unless it so agrees. Upon each increase in the
Revolving Credit Commitments pursuant to this Section, each Revolving Credit
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”) in
respect of such increase, and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (b) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.05. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

(c) Notwithstanding anything to the contrary herein, unless and until the
Incremental Availability is increased to an amount greater than $0 pursuant to
an amendment to this Agreement in accordance with Section 10.01, (i) the only
Incremental Term Loans the Borrower shall be entitled to request under this
Section 2.14 are Specified Incremental Term Loans and (ii) the Borrower shall
not be entitled to request any Revolving Commitment Increase under this
Section 2.14.

 

95



--------------------------------------------------------------------------------

SECTION 2.15. Currency Equivalents.

(a) The Administrative Agent shall determine the Dollar Amount of each
Alternative Currency Revolving Credit Loan and Alternative Currency L/C
Obligation in respect of Letters of Credit denominated in an Alternative
Currency (other than Dollars) (i) as of the first day of each Interest Period
applicable thereto and (ii) as of the end of each fiscal quarter of the
Borrower, and shall promptly notify the Borrower and the Lenders of each Dollar
Amount so determined by it. Each such determination shall be based on the
Exchange Rate (x) on the date of the related Committed Loan Notice for purposes
of the initial such determination for any Alternative Currency Revolving Credit
Loan and (y) on the fourth Business Day prior to the date as of which such
Dollar Amount is to be determined, for purposes of any subsequent determination.

(b) If after giving effect to any such determination of a Dollar Amount, the
aggregate Outstanding Amount of the Alternative Currency Revolving Credit Loans
and the Alternative Currency L/C Obligations exceeds the aggregate Alternative
Currency Revolving Credit Commitments then in effect by 5% or more, the Borrower
shall, within five (5) Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, prepay
or cause to be prepaid outstanding Alternative Currency Revolving Credit Loans
or take other action (including, in the Borrower’s discretion, cash
collateralization of Alternative Currency L/C Obligations in amounts from time
to time equal to such excess) to the extent necessary to eliminate any such
excess.

SECTION 2.16. Loan Modifications.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all Lenders
of one or more Classes of Loans and/or Commitments (each Class and/or Commitment
subject to such a Loan Modification Offer, an “Affected Class”) to make one or
more Permitted Amendments (as defined in paragraph (c) below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of the applicable Affected Class.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (each, a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but

 

96



--------------------------------------------------------------------------------

only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced by such Loan Modification Agreement and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments necessary to treat the Loans of the Accepting
Lenders of the Affected Class as a class of Loans). Notwithstanding the
foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s
certificates and other documentation reasonably requested by it consistent with
those delivered on the Closing Date.

(c) “Permitted Amendments” shall be any or all of the following: (i) an
extension of the final maturity date of the applicable Loans and/or Commitments
of the Accepting Lenders, (ii) a reduction, elimination or other deferral of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (iii) a
change in the Applicable Rate with respect to the applicable Loans of the
Accepting Lenders and/or fees payable with respect to the applicable Loans
and/or Commitments of the Accepting Lenders and/or the payment of additional
fees to the Accepting Lenders, (iv) a change in such additional terms and
conditions of this Agreement solely applicable to the Accepting Lenders
following the Latest Maturity Date in effect immediately prior to the
effectiveness of the applicable Loan Modification Agreement and (v) such other
amendments as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the foregoing (including,
without limitation, such amendments as may be necessary to provide for the
repayment of Loans or the termination of Commitments of non-Accepting Lenders on
the maturity date with respect thereto).

SECTION 2.17. Replacement Revolving Credit Facility. This Agreement may be
amended with the written consent of the Administrative Agent, the Swing Line
Lender, each L/C Issuer, the Borrower and the Lenders providing the Replacement
Revolving Credit Commitments (as defined below) to permit the refinancing of all
outstanding Revolving Credit Commitments (the “Refinanced Revolving Credit
Commitments”) with replacement revolving credit commitments (the “Replacement
Revolving Credit Commitments”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Revolving Credit Commitments shall not
exceed the aggregate principal amount of such Refinanced Revolving Credit
Commitments, (b) the Applicable Rate with respect to such Replacement Revolving
Credit Commitments (or similar interest rate spread applicable to such
Replacement Revolving Credit Commitments) shall be as agreed by the Borrower and
the Lenders providing such Replacement Revolving Commitments, (c) such
Replacement Revolving Credit Commitments shall rank pari passu in right of
payment and of security with the other Loans and Commitments hereunder, and
(d) all other terms applicable to such Replacement Revolving Credit Commitments
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Revolving Credit Commitments than those applicable to such
Refinanced Revolving Credit Commitments, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing (other than that
applicable to such Refinanced Revolving Credit Commitments).

 

97



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under Article 3 being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (x) taxes imposed on or measured by its net income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized or
maintains a Lending Office, (y) taxes attributable to such Agent’s or Lender’s
failure or inability to comply with the requirements of FATCA to establish an
exemption from withholding thereunder, and (z) all liabilities (including
additions to tax, penalties and interest) with respect to the taxes referred to
in clauses (x) and (y) (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Laws to deduct any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a facsimile copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any
incremental taxes, interest or penalties that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested or required in writing by the Borrower (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

 

98



--------------------------------------------------------------------------------

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within ten (10) days after the date such Lender or
such Agent makes a demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization or place
of doing business of such Lender or Agent or a change in the lending office of
such Lender, except to the extent that any such change is requested or required
in writing by the Borrower (and provided that nothing in this clause (d) shall
be construed as relieving the Borrower from any obligation to make such payments
or indemnification in the event of a change in lending office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender or
an Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding tax (including additions to
tax, penalties and interest imposed with respect to such U.S. federal
withholding tax which is excluded from Taxes under this clause (e)) imposed by
such jurisdiction at such rate shall be considered excluded from Taxes unless
such Lender or Agent, as the case may be, is subject to a lesser rate of
withholding and provides the appropriate forms certifying that a lesser rate
applies, whereupon U.S. federal withholding tax at such lesser rate only shall
be considered excluded from Taxes for periods governed by such forms for which
such lesser rate applies; provided that, if at the date of the Assignment and
Assumption pursuant to which a Foreign Lender becomes a party to this Agreement,
the Lender assignor was entitled to payments under clause (a) of this
Section 3.01 in respect of U.S. federal withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include the U.S.
federal withholding tax, if any, applicable with respect to the Lender assignee
on such date. A Lender that is entitled to an exemption from or reduction of
Bermuda withholding tax shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender or be otherwise
materially disadvantageous to such Lender; provided, further, that the Borrower,
shall reimburse such Lender for any material out-of-pocket costs that are
incurred by the Lender with respect to providing any such documentation.

 

99



--------------------------------------------------------------------------------

(f) If any Lender or Agent determines, in its reasonable discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall use its reasonable best efforts to
receive such refund and upon receipt of any such refund shall promptly remit
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund plus any interest included in such
refund by the relevant taxing authority attributable thereto) to the Borrower,
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(g) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

(h) FATCA. If a payment made to any Lender or Agent under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if the Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender shall deliver to the Administrative Agent and the
Borrower, at the time or times prescribed by law and at such other time or times
reasonably requested by the Administrative Agent or the Borrower, the
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and the additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent or the Borrower to comply with its
obligations under FATCA, to determine that the Lender has or has not complied
with the Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from the payment. Solely for purposes of this
Section 3.01(h), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

100



--------------------------------------------------------------------------------

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
covered by

 

101



--------------------------------------------------------------------------------

Section 3.01, (ii) the imposition of, or any change in the rate of, any taxes
payable by such Lender, (iii) reserve requirements contemplated by
Section 3.04(c) or (iv) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or the Mandatory Cost, as
calculated hereunder, does not represent the cost to such Lender of complying
with the requirements of the Bank of England and/or the Financial Services
Authority or the European Central Bank in relation to its making, funding or
maintaining of Eurocurrency Rate Loans, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction or, if applicable, the portion of such cost that is not represented by
the Mandatory Cost.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one

 

102



--------------------------------------------------------------------------------

hundred and eighty (180) days prior to the date that such Lender demands, or
notifies the Borrower of its intention to demand, compensation therefor,
provided further that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving

 

103



--------------------------------------------------------------------------------

rise to such claim is retroactive, then such 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing

 

104



--------------------------------------------------------------------------------

such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
waiver or amendment) to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided further
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (other than, if applicable, the
prepayment premium pursuant to Section 2.16, which shall be payable by the
Borrower) to such assigning Lender concurrently with such assignment and
assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

105



--------------------------------------------------------------------------------

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Effectiveness. The effectiveness of the amendment
and restatement of the Amended and Restated Credit Agreement in the form of this
Agreement is subject to the satisfaction of the conditions precedent set forth
in Section 7 of the Second Amendment and Restatement Agreement.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document (except, in the case of the
initial Credit Extensions, the representations contained in Sections 5.03, 5.05,
5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12, 5.14, 5.15 and 5.16 and in any other
Loan Document) shall be true and correct in all material respects on and as of
the date of such Credit Extension; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b) Except in the case of the initial Credit Extensions, no Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

 

106



--------------------------------------------------------------------------------

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

107



--------------------------------------------------------------------------------

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of Freescale and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein. During
the period from December 31, 2005 to and including the Closing Date, there has
been (i) no sale, transfer or other disposition by Freescale or any of its
Subsidiaries of any material part of the business or property of Freescale or
any of its Subsidiaries, taken as a whole and (ii) no purchase or other
acquisition by Freescale or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Freescale and its Subsidiaries taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Administrative Agent prior to the Closing Date.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at September 29, 2006 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the most recent fiscal year,
the quarter ended September 29, 2006 and the 12-month period ending on
September 29, 2006 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction, each material acquisition by Freescale or any of its
Subsidiaries consummated after September 29, 2006 and prior to the Closing Date
and all other transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers of the Original Credit
Agreement). The Pro Forma Financial Statements have been prepared in good faith,
based on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its Subsidiaries as
at September 29, 2006 and their estimated results of operations for the periods
covered thereby, assuming that the events specified in the preceding sentence
had actually occurred at such date or at the beginning of the periods covered
thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the seventh anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date in a form reasonably satisfactory to it, have

 

108



--------------------------------------------------------------------------------

been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.

(d) As of the Closing Date, neither Parent nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither Parent nor any Subsidiary is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no pending or, to the knowledge of Parent, Foreign Holdings,
Holdings or the Borrower, threatened claims, actions, suits, or proceedings
alleging potential liability or responsibility for violation of, or otherwise
relating to, any Environmental Law that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (ii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iii) Hazardous Materials have not been released, discharged
or disposed of by any Person on any property currently or, to the knowledge of
Parent, Foreign Holdings, Holdings or the Borrower, formerly owned, leased

 

109



--------------------------------------------------------------------------------

or operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

(c) The properties currently or formerly owned, leased or operated by Parent and
the Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(d) Neither Parent nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for such investigation or assessment or remedial or response action
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(e) All Hazardous Materials transported from any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries for off-site
disposal have been disposed of in a manner not reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all Environmental Laws.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, Parent, Foreign Holdings, Holdings, the Borrower
and its Subsidiaries have timely filed all Federal and state and other tax
returns and reports required to be filed, and have timely paid all Federal and
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.

 

110



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred during the period beginning on December 2,
2004 through the date on which this representation is made or deemed made;
(ii) no Pension Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived and, on and after the
effectiveness of the Pension Act, no Pension Plan has failed to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders, and neither a Loan Party nor any
Subsidiary have incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Closing Date, neither
Parent nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in Foreign Holdings, Holdings, the Borrower and the Material
Subsidiaries have been validly issued, are fully paid and nonassessable and all
Equity Interests owned by Parent or any other Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Parent, Foreign Holdings,
Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

 

111



--------------------------------------------------------------------------------

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of Parent, Foreign Holdings, Holdings, any Person Controlling the
Borrower or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no such IP Rights infringe upon any rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

112



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Parent,
Foreign Holdings, Holdings and the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within one hundred and twenty
(120) days after the end of the 2006 fiscal year and within ninety (90) days
after the end of each fiscal year of Parent, beginning with the 2007 fiscal
year, a consolidated balance sheet of Parent and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of Parent
(commencing with the fiscal quarter ended March 30, 2007), a consolidated
balance sheet of Parent and its Subsidiaries as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Parent as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of Parent, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Parent and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections

 

113



--------------------------------------------------------------------------------

have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such Projections, it being understood that actual results may vary from such
Projections and that such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Parent
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Parent that holds all of the Equity Interests
of Parent or (B) Parent’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of Parent, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Parent (or such parent), on the one hand, and the
information relating to Parent and the Restricted Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Parent;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent
files with the SEC or with any Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered),
exhibits to any registration statement and, if applicable, any registration
statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries having an
aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of any High Yield Notes Documentation, Second Lien
Facility Documentation, Junior Financing

 

114



--------------------------------------------------------------------------------

Documentation, New Senior Secured Notes Indenture or any documentation governing
any Specified Refinancing Indebtedness, in each case, so long as the aggregate
outstanding principal amount thereunder is greater than the Threshold Amount and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report), (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) or Section 2.05(c) and (iii) a list of each Subsidiary
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate;

(e) (i) promptly following any request therefor, on and after the effectiveness
of the Pension Act, copies of (i) any documents described in Section 101(k)(1)
of ERISA that Parent and any of its ERISA Affiliates may request with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of
ERISA that Parent or any of its ERISA Affiliates may request with respect to any
Plan or Multiemployer Plan; provided that if Parent or any of its ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Plan or Multiemployer Plan, Parent or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the

 

115



--------------------------------------------------------------------------------

Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

SECTION 6.03. Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation or proceeding between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

 

116



--------------------------------------------------------------------------------

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Parent
and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Parent,
Foreign Holdings, Holdings, the Borrower or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Subsidiary) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of Parent or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

117



--------------------------------------------------------------------------------

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Subsidiary as a Restricted
Subsidiary or any Subsidiary becoming a Material Subsidiary:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
Security Agreement Supplements, Intellectual Property Security Agreements and
other security agreements and documents (including, with respect to Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Mortgages, Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect on the Closing Date), in
each case granting Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the intercompany Indebtedness held by such Restricted
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Collateral Agent;

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including, in
the case of Domestic Subsidiaries, the

 

118



--------------------------------------------------------------------------------

recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law),

(ii) within thirty (30) days (or forty five (45) days with respect to any
Foreign Subsidiary) after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its sole
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports.

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Parent, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such real property to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

 

119



--------------------------------------------------------------------------------

SECTION 6.13. Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such owned real property within thirty (30) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Administrative Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

 

120



--------------------------------------------------------------------------------

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Borrower
shall be in compliance with the Senior Secured First Lien Incurrence Test
(calculated on a Pro Forma Basis) (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of the High Yield Notes, any New Senior Secured
Notes, any Specified Refinancing Indebtedness or any Junior Financing, as
applicable. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

SECTION 6.15. Post-Closing Matters. To the extent such items have not been
delivered as of the Closing Date, within ninety (90) days after the Closing
Date, unless waived or extended by the Collateral Agent in its sole discretion,
the applicable Loan Party shall deliver to the Collateral Agent, with respect to
the Mortgaged Properties listed on Schedule 6.15, the following:

(i) duly executed and acknowledged Mortgages, financing statements and other
instruments meeting the requirements of Section 4.01(a)(iii) of the Original
Credit Agreement;

(ii) a Title Policy meeting the requirements of Section 4.01(a)(viii) of the
Original Credit Agreement;

(iii) evidence of payment of all applicable title insurance premiums, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
each Mortgage and issuance of the Title Policies as required by
Section 4.01(a)(iii)(C) of the Original Credit Agreement;

(iv) surveys with respect to each Mortgaged Property; and

(v) favorable written opinions of local counsel in the states in which each such
Mortgaged Property is located and any related fixture filings as required by
Section 4.01(a)(iii)(B) of the Original Credit Agreement.

 

121



--------------------------------------------------------------------------------

SECTION 6.16. Approval and Authorization; Real Estate Matters. (a) The Lenders
hereby approve the form of First Lien Intercreditor Agreement and authorize the
Collateral Agent and Incremental Collateral Agent (i) to enter into the same on
their behalf (with such non-material changes thereto made prior to such
agreement’s effectiveness as may be reasonably acceptable to each of the
Restatement Arrangers) and (ii) to perform their duties and obligations and to
exercise their rights and remedies thereunder including, without limitation,
appointing and directing the directing agent thereunder to exercise such rights
and remedies on its behalf. The Lenders acknowledge that the Collateral Agent
and the Incremental Collateral Agent, as applicable, will be acting as
collateral agent for the holders of the Obligations under the Collateral
Documents and a separate agent or agents will be acting as collateral agent for
the holders of each series of the New Senior Secured Notes under the New Senior
Secured Notes Collateral Documents, in each case, on the terms provided for in
the Collateral Documents and the New Senior Secured Notes Collateral Documents,
but subject in all respects to the First Lien Intercreditor Agreement.

(b) No later than 45 days following each issuance of New Senior Secured Notes,
the Borrower shall deliver or cause to be delivered the following:

(i) amendments to each Mortgage to which a Loan Party is then party in form and
substance reasonably satisfactory to the Administrative Agent (to the extent the
Administrative Agent determines, in its reasonable discretion, that such
amendment is required);

(ii) executed legal opinions, in form and substance reasonably satisfactory to
the Administrative Agent, with respect to the enforceability and perfection of
such amended Mortgages, if any; and

(iii) with respect to each amended Mortgage, a date-down and modification
endorsement to the policy or policies of title insurance insuring the Lien of
such Mortgage (or if not available in a particular state, a policy of title
insurance), issued by a nationally recognized title insurance company insuring
the Lien of each amended Mortgage as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 7.01 or consented to by the Administrative Agent, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request having the effect of a valid, issued and binding title
insurance policy.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Parent, Foreign
Holdings, Holdings and the Borrower shall not, nor shall they permit any of
their Restricted Subsidiaries to, directly or indirectly:

 

122



--------------------------------------------------------------------------------

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Parent or any Material Subsidiary and any exception on the
title polices issued in connection with the Mortgaged Property;

 

123



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of Parent or any material Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (o) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 7.03(h), 7.03(n) or Section 7.03(v) in an aggregate amount
outstanding not exceeding $325,000,000;

(o) Liens in favor of Parent or a Restricted Subsidiary securing Indebtedness
permitted under Section 7.03(d);

 

124



--------------------------------------------------------------------------------

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and the replacement, extension
or renewal of any Lien permitted by this clause (p) upon or in the same property
previously subject thereto in connection with the replacement, extension or
renewal (without increase in the amount or any change in any direct or
contingent obligor) of the amount or value secured thereby; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

(q) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Parent or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Parent and the Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Parent or
any Restricted Subsidiary in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by Parent or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(v) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred pursuant to Section 7.03(g) in connection with such
Permitted Acquisition;

 

125



--------------------------------------------------------------------------------

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens on the Collateral (but not any other assets) securing Indebtedness
under any Second Lien Facility (or any Permitted Refinancing in respect
thereof); provided such Liens are subject to the Second Lien Intercreditor
Agreement (or, in the case of any Permitted Refinancing thereof, another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the Second Lien Intercreditor Agreement);

(aa) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
Parent or any Material Subsidiary;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) Liens securing letters of credit in a currency other than Dollars permitted
under Section 7.03(p) in an aggregate amount at any time outstanding not to
exceed $50,000,000;

(ee) Liens securing obligations of the Borrower and the Loan Parties in respect
of Indebtedness comprising New Senior Secured Notes or any Permitted Refinancing
thereof permitted by Section 7.03(w); and

(ff) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $150,000,000.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by Parent or a Restricted Subsidiary in assets that were Cash
Equivalents when such Investment was made;

 

126



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of Parent and the
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Parent (or
any direct or indirect parent thereof after a Qualifying IPO of such direct or
indirect Parent) (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $20,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in any Loan Party, (iv) by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary; provided that all such
Investments pursuant to this clause (iv) shall be in the form of intercompany
loans and evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Collateral Agent for the benefit of the Lenders (provided
that in order to comply with the laws and regulations of a jurisdiction where
such Non-Loan Party is located or organized, Investments in an aggregate amount
not to exceed $300,000,000 may be structured as an equity contribution or
otherwise in a form other than an intercompany loan); provided, further that to
the extent that the amount of intercompany loans outstanding to any Non-Loan
Party pursuant to this clause (iv) exceeds $100,000,000, such Non-Loan Party
shall not be entitled to incur secured Indebtedness in excess of 50% of the
aggregate amount of all such intercompany loans outstanding to such Non-Loan
Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(g) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Parent or any
Restricted Subsidiary in Parent or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of any
Investment permitted pursuant to this Section 7.02(g) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this
Section 7.02;

 

127



--------------------------------------------------------------------------------

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of Parent (including as
a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (giving effect to any Investments
permitted under Section 7.02(r)) shall not exceed $800,000,000 (net of any
return representing a return of capital in respect of any such Investment);

(C) the acquired property, assets, business or Person is in the same line of
business as Parent and the Subsidiaries, taken as a whole;

(D) the board of directors (or similar governing body) of the person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower shall be in compliance with the Senior Secured First
Lien Incurrence Test (calculated on a Pro Forma Basis) and, satisfaction of such
test shall be evidenced by a certificate from the Chief Financial Officer of the
Borrower demonstrating such satisfaction calculation in reasonable detail; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated,

 

128



--------------------------------------------------------------------------------

a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to Parent (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Parent (or such direct or indirect parent)
in accordance with Section 7.06(f) or (g);

(o) so long as immediately after giving effect to any such Investment no Default
has occurred and is continuing, other Investments that do not exceed
$800,000,000 in the aggregate, net of any return representing return of capital
in respect of any such investment and valued at the time of the making thereof;
provided that, such amount shall be increased by (i) the Net Cash Proceeds of
Permitted Equity Issuances that are Not Otherwise Applied and (ii) if as of the
last day of the immediately preceding Test Period, the Borrower shall have been
in compliance with the Senior Secured First Lien Incurrence Test (calculated on
a Pro Forma Basis), the Available Amount that is Not Otherwise Applied;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Parent (or by any direct or indirect parent
of Parent after a Qualifying IPO of such direct or indirect parent);

(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

129



--------------------------------------------------------------------------------

(s) Guarantees by Parent or any Restricted Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(u) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(v) Investments in or with respect to Borrower’s jointly funded alliance with
respect to the 300 millimeter wafer fabrication in Crolles, France, as in effect
on the Closing Date, and any amendment, modification or restructuring thereof,
or any successor or replacement alliance or arrangement with respect thereto, or
any additional alliance or arrangement with respect to 300 millimeter or larger
wafer fabrication (in each case, whether or not located in Crolles, France);
provided that the aggregate fair market value of any such Investments in any
calendar year shall not exceed an amount equal to (i) $150,000,000, with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum carryover of $250,000,000; plus (ii) the amount of 300
Millimeter Disposition Proceeds received during such calendar year, with unused
300 Millimeter Disposition Proceeds in any calendar year being carried over to
succeeding calendar years without any maximum carryover amount; provided that
the aggregate amount of Investments made pursuant to this sub-clause (ii) shall
not exceed $500,000,000; minus (iii) the amount of 300 Millimeter R&D Expenses
incurred during such calendar year that is added back to Consolidated Net Income
of Parent with respect to such calendar year in arriving at Consolidated EBITDA
of Parent with respect to such calendar year (including with respect to such
calendar year reducing the amounts available under the immediately preceding
sub-clauses (i) and (ii), as applicable, for carryover to succeeding calendar
years); and

(w) any Investment made to consummate the Foreign Reorganization or any
Permitted Intercompany Transfer;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any Junior
Financing.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

130



--------------------------------------------------------------------------------

(a) Indebtedness of Parent and any of its Subsidiaries under the Loan Documents
(provided that, in the case of the incurrence of any Specified Incremental Term
Loans, the Borrower complies with Section 2.05(c) in connection with the
incurrence thereof);

(b) Indebtedness (i) outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date;

(c) Guarantees by Parent and the Restricted Subsidiaries in respect of
Indebtedness of Parent or any Restricted Subsidiary otherwise permitted
hereunder (except that a Restricted Subsidiary that is not a Loan Party may not,
by virtue of this Section 7.03(c), Guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 7.03); provided that
(A) no Guarantee by any Restricted Subsidiary of any High Yield Note, Second
Lien Facility, New Senior Secured Notes, Specified Refinancing Indebtedness or
Junior Financing (or any Permitted Refinancing of any of the foregoing) shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Guaranty and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of Parent or any Restricted Subsidiary owing to Parent or any
other Restricted Subsidiary to the extent constituting an Investment permitted
by Section 7.02; provided that, all such Indebtedness of any Loan Party owed to
any Person that is not a Loan Party shall be subject to the subordination terms
set forth in Section 5.03 of the Security Agreement;

(e) so long as the Borrower is in compliance with the Senior Secured First Lien
Incurrence Test (calculated after giving Pro Forma Effect to the incurrence of
such Indebtedness), (i) Attributable Indebtedness and other Indebtedness
(including Capitalized Leases) financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of any Restricted Subsidiary (i) assumed in connection with any
Permitted Acquisition or (ii) incurred to finance a Permitted Acquisition, in
each case, that is secured only by the assets or business acquired in the
applicable Permitted

 

131



--------------------------------------------------------------------------------

Acquisition (including any acquired Equity Interests) and so long as both
immediately prior and after giving effect thereto, (A) no Default shall exist or
result therefrom, and (B) the aggregate principal amount of such Indebtedness
and all Indebtedness resulting from any Permitted Refinancing thereof at any
time outstanding pursuant to this paragraph (g) does not exceed $325,000,000;

(h) (i) Indebtedness of any Restricted Subsidiary (A) assumed in connection with
any Permitted Acquisition; provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, or (B) incurred to finance a
Permitted Acquisition and (ii) any Permitted Refinancing of the foregoing;
provided, in each case that such Indebtedness and all Indebtedness resulting
from any Permitted Refinancing thereof (w) is unsecured or is subordinated to
the Obligations on terms no less favorable to the Lenders than the subordination
terms set forth in the Senior Subordinated Notes Indenture as of the Closing
Date, (x) both immediately prior and after giving effect thereto, (1) no Default
shall exist or result therefrom and (2) the Total Leverage Ratio (calculated
after giving Pro Forma Effect to the assumption or incurrence of such
Indebtedness) shall not be greater than 6.50 to 1.00, (y) matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the Latest Maturity Date of the Term Loans outstanding at
such time (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (z) hereof) and (z) has terms and conditions (other than interest rate
and redemption premiums), taken as a whole, that are not materially less
favorable to the Borrower as the terms and conditions of the Senior Subordinated
Notes as of the Closing Date; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
provided further that notwithstanding anything contained in the Loan Documents
to the contrary, (a) the only obligors with respect to any Indebtedness incurred
pursuant to clause (A) of this paragraph or any Permitted Refinancing of
Indebtedness in respect thereof shall be of those Persons who were obligors of
such Indebtedness immediately prior to such Permitted Acquisition and
(b) Restricted Subsidiaries that are Non-Loan Parties may not incur Indebtedness
pursuant to this clause (h) in an aggregate outstanding amount in excess of 5%
of Foreign Subsidiary Total Assets;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Parent permitted by
Section 7.06;

 

132



--------------------------------------------------------------------------------

(k) Indebtedness incurred by the Restricted Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(l) Indebtedness consisting of obligations of Parent and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $800,000,000 at
any time outstanding; provided that a maximum of $650,000,000 in aggregate
principal amount of such Indebtedness may be incurred by Non-Loan Parties;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by Parent or any of the Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Parent or any of its Restricted Subsidiaries;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;

 

133



--------------------------------------------------------------------------------

(u) (i) Indebtedness under a Second Lien Facility in an aggregate principal
amount not to exceed the Incremental Availability; provided that at the time of
the incurrence of such Indebtedness and after giving Pro Forma Effect thereto,
no Default exists or would result therefrom, and (ii) Permitted Refinancings in
respect thereof, in each case incurred by the Borrower; and

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 5% of Foreign Subsidiary Total Assets,
which Indebtedness shall be secured only to the extent permitted by
Section 7.01(n);

(w) the New Senior Secured Notes, Specified Refinancing Indebtedness and, in
each case, any Permitted Refinancing in respect thereof, in each case incurred
by the Borrower; provided that (i) the Borrower complies with Section 2.05(c) in
connection with the issuance thereof and (ii) such Indebtedness complies with
the requirements set forth in the definition of “New Senior Secured Notes” or
the definition of “Specified Refinancing Indebtedness”, as applicable; and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Parent or any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger does not result in the Borrower ceasing to be
incorporated under the Laws of the United States, any state thereof or the
District of Columbia and (z) in the case of a merger of Parent with and into the
Borrower, Parent shall have no direct

 

134



--------------------------------------------------------------------------------

Subsidiaries at the time of such merger other than Foreign Holdings or Holdings,
or (ii) Parent or any one or more other Restricted Subsidiaries other than the
Borrower; provided that (i) when Parent or any Restricted Subsidiary that is a
Loan Party is merging with another Restricted Subsidiary, a Loan Party shall be
the continuing or surviving Person and (ii) in the case of a merger of Parent
with another Restricted Subsidiary, Parent shall have no direct Subsidiaries at
the time of such merger other than Foreign Holdings or Holdings; provided,
further that if a Specified Foreign Subsidiary is merging with another
Restricted Subsidiary that is not a Subsidiary of Holdings, such surviving
Person shall be a Guarantor;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
Parent determines in good faith that such action is in the best interests of
Parent and its Subsidiaries and if not materially disadvantageous to the
Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

 

135



--------------------------------------------------------------------------------

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f) [reserved];

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(h) so long as no Default shall have occurred and be continuing or (in the case
of the Foreign Reorganization) would result therefrom, the Foreign
Reorganization and any Permitted Intercompany Transfer may be consummated.

SECTION 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to a Restricted Subsidiary; provided that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that (i) with respect to such property owned by Parent and its Restricted
Subsidiaries on the Closing Date, the fair market value of all property so
Disposed of after the Closing Date (taken together with the aggregate book value
of all property Disposed of pursuant to Section 7.05(j)) shall not exceed five
percent (5%) of Total Assets per year and (ii) with respect to such property
acquired by Parent or any Restricted Subsidiary after the Closing Date, the
applicable sale-leaseback transaction occurs within two hundred and seventy
(270) days after the acquisition or construction (as applicable) of such
property;

 

136



--------------------------------------------------------------------------------

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Parent or
any Restricted Subsidiary, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed five
percent (5%) of Total Assets per year and (iii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $20,000,000,
Parent or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t)); provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on
Parent’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Parent or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which all of the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
2.5% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(k) Dispositions listed on Schedule 7.05(k);

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

137



--------------------------------------------------------------------------------

(m) any Disposition of Securitization Assets to a Securitization Subsidiary;

(n) any 300 Millimeter Disposition; and

(o) any Dispositions made to consummate the Foreign Reorganization or any
Permitted Intercompany Transfer;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (o) and except for Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than Parent or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to Parent and to
other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Parent and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Parent and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, Parent and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02, 7.04 or 7.08 other than Section 7.08(f);

(e) repurchases of Equity Interests in Parent or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) Parent may pay (or make Restricted Payments to allow any direct or indirect
parent thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Parent (or of any such direct or
indirect parent of Parent) by any future, present or former employee, director
or consultant of Parent (or any direct or indirect parent of Parent) or any of
its Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or

 

138



--------------------------------------------------------------------------------

shareholder agreement) with any employee, director or consultant of Parent or
any of its Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) shall not exceed $40,000,000 in any
calendar year (which shall increase to $75,000,000 subsequent to the
consummation of a Qualifying IPO of Parent or any direct or indirect parent of
Parent, as the case may be) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $75,000,000 in any calendar year (which
shall increase to $100,000,000 subsequent to the consummation of a Qualifying
IPO of Parent or any direct or indirect parent of Parent, as the case may be));
provided further that such amount in any calendar year may be increased by an
amount not to exceed:

(i) the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of Parent and, to the extent contributed to
Parent, Equity Interests of any of Parent’s direct or indirect parent companies,
in each case to members of management, directors or consultants of Parent, any
of its Subsidiaries or any of its direct or indirect parent companies that
occurs after the Closing Date, to the extent the Net Cash Proceeds from the sale
of such Equity Interests have been Not Otherwise Applied; plus

(ii) the Net Cash Proceeds of key man life insurance policies received by Parent
or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

and provided further that cancellation of Indebtedness owing to Parent from
members of management of Parent, any of Parent’s direct or indirect parent
companies or any of Parent’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Parent or any of its direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement.

(g) Parent may make Restricted Payments to any direct or indirect parent of
Parent:

(i) the proceeds of which will be used to pay the tax liability to each foreign,
federal, state or local jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for such jurisdiction of Parent (or such direct or
indirect parent) attributable to Parent or its Subsidiaries determined as if
Parent and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used to pay its operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
Parent and its Subsidiaries;

 

139



--------------------------------------------------------------------------------

(iii) the proceeds of which shall be used to pay franchise taxes and other fees,
taxes and expenses required to maintain its (or any of its direct or indirect
parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to a Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 7.04) of the
Person formed or acquired into a Restricted Subsidiary in order to consummate
such Permitted Acquisition, in each case, in accordance with the requirements of
Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Parent to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of Parent and its Restricted
Subsidiaries;

(h) Parent or any Restricted Subsidiary may (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (b) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(i) the Borrower may make Restricted Payments to holders of Employee Equity
Interests in order to purchase or redeem such Employee Equity Interests; and

(j) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom and the Borrower
is in compliance with the Senior Secured First Lien Incurrence Test (after
giving Pro Forma Effect to such additional Restricted Payments), Parent may make
additional Restricted Payments in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(iv) and (2) loans and advances to any direct or indirect parent
of Parent made pursuant to Section 7.02(n) in lieu of Restricted Payments
permitted by this clause (j) and, in each case, not previously deducted in the
calculation of the Available Amount, not to exceed the sum of (i) from and after
the Amendment No. 4 Effective Date, $200,000,000, (ii) the aggregate amount of
the Net Cash Proceeds of Permitted Equity Issuances that are Not Otherwise
Applied and (iii) the amount of the Available Amount that is Not Otherwise
Applied.

 

140



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, Parent will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, make any Restricted
Payment consisting of any proceeds from a Qualified Securitization Transaction.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Parent and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Parent, whether or not in the ordinary course of
business, other than (a) transactions between or among Parent or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) transactions on terms substantially as favorable to Parent
or such Restricted Subsidiary as would be obtainable by Parent or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the Transaction and the payment of fees
and expenses related to the Transaction, (d) the issuance of Equity Interests to
any officer, director, employee or consultant of Parent or any of its
Subsidiaries or any direct or indirect parent of Parent in connection with the
Transaction, (e) the payment of management and monitoring fees to the Sponsor
Group in an aggregate amount in any fiscal year not to exceed the amount
permitted to be paid pursuant to the Sponsor Management Agreement as in effect
on the Closing Date and any Sponsor Termination Fees not to exceed the amount
set forth in the Sponsor Management Agreement as in effect on the Closing Date
and related indemnities and reasonable expenses, (f) equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests by Parent permitted under Section 7.06, (g) loans and other
transactions by Parent and the Restricted Subsidiaries to the extent permitted
under this Article 7, (h) employment and severance arrangements between Parent
and the Restricted Subsidiaries and their respective officers and employees in
the ordinary course of business and transactions pursuant to stock option plans
and employee benefit plans and arrangements, (i) payments by Parent (and any
direct or indirect parent thereof) and the Restricted Subsidiaries pursuant to
the tax sharing agreements among Parent (and any such direct or indirect parent
thereof) and the Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of Parent and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of Parent and the Restricted Subsidiaries or any direct or
indirect parent of Parent in the ordinary course of business to the extent
attributable to the ownership or operation of Parent and the Restricted
Subsidiaries, (k) transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06,
(m) customary payments by Parent and any Restricted Subsidiaries to the Sponsor
Group made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of Parent

 

141



--------------------------------------------------------------------------------

in good faith, (n) the Foreign Reorganization, (o) any Permitted Intercompany
Transfer and (p) any Disposition of Securitization Assets or related assets in
connection with any Qualified Securitization Financing.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Restricted Subsidiary; provided
further that this clause (ii) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) represent Indebtedness of a Restricted Subsidiary which is
not a Loan Party which is permitted by Section 7.03, (iv) arise in connection
with any Lien permitted by Section 7.01(u) or any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n) or
7.03(v) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(g) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in the Second Lien Facility, (xiii) arise in connection
with cash or other deposits permitted under Section 7.01, (xiv) comprise
restrictions imposed by any New Senior Secured Notes Indenture and (xv) comprise
restrictions imposed by any documentation governing any Specified Refinancing
Indebtedness permitted by Section 7.03(w) so long as the Contractual Obligations
set forth therein are no more restrictive than the corresponding Contractual
Obligations contained in the most restrictive indenture governing High Yield
Notes as of the date hereof.

 

142



--------------------------------------------------------------------------------

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement, the Amended and Restated Credit
Agreement or the Original Credit Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments (with respect
to the Second Lien Facility) shall be permitted) the Senior Subordinated Notes,
the Second Lien Facility, any subordinated Indebtedness incurred under
Section 7.03(h), 7.03(n) or 7.03(w) or any other Indebtedness that is or is
required to be subordinated to the Obligations pursuant to the terms of the Loan
Documents (collectively, “Junior Financing”) or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)), to the extent not required to prepay
any Loans or Facility pursuant to Section 2.05(b) or Section 2.05(c), (ii) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of Parent or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of Parent or any Restricted Subsidiary to Parent or
any Restricted Subsidiary to the extent permitted by the Collateral Documents
and (iv) if, as of the last day of the immediately preceding Test Period (after
giving Pro Forma Effect to such prepayments, redemptions, purchases, defeasances
and other payments) the Borrower is in compliance with the Senior Secured First
Lien Incurrence Test, prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount, together with the aggregate amount of (1) Restricted Payments
made pursuant to Section 7.06(j) and (2) loans and advances to Parent made
pursuant to Section 7.02(n) and, in each case, not previously deducted in the
calculation of the Available Amount, not to exceed the sum of (A) from and after
the Amendment No. 4 Effective Date, $200,000,000, (B) the amount of the Net Cash
Proceeds of Permitted Equity Issuances that are Not Otherwise Applied, (C) the
lesser of (x) $764,000,000 and (y) an amount equal to the Net Cash Proceeds of
the Initial Public Offering and any subsequent Permitted Equity Issuances;
provided that such amount shall be applied solely to prepay or otherwise redeem
Indebtedness under the Senior Subordinated Notes, (D) the Available Amount that
is Not Otherwise Applied and (E) Declined Proceeds.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or
Second Lien Facility Documentation without the consent of the Administrative
Agent.

 

143



--------------------------------------------------------------------------------

(c) Amend, modify or change any term or condition of any documentation entered
into in connection with the New Senior Secured Notes or any Specified
Refinancing Indebtedness in any manner inconsistent with the requirements set
forth in the definition of “New Senior Secured Notes” or the definition of
“Specified Refinancing Indebtedness”, as applicable.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a Restricted Subsidiary or a Specified Foreign
Subsidiary to become a non-wholly owned Subsidiary, except (other than with
respect to the Borrower) to the extent such Restricted Subsidiary continues to
be a Guarantor or in connection with a Disposition of all or substantially all
of the assets or all of the Equity Interests of such Restricted Subsidiary
permitted by Section 7.05 or the designation of such Restricted Subsidiary as an
Unrestricted Subsidiary pursuant to Section 6.14.

SECTION 7.14. Holding Company; Foreign Holdings, Foreign Acquisition Co.;
Parent. (a) In the case of Holdings, Foreign Holdings and Foreign Acquisition
Co., conduct, transact or otherwise engage in any business or operations other
than those incidental to (i) its ownership of the Equity Interests of the
Borrower, Holdings or of Foreign Subsidiaries, as applicable, (ii) the Foreign
Reorganization, (iii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iv) the performance of its obligations in the Loan Documents, the Second Lien
Facility Documentation, the New Senior Secured Notes Indenture or any
documentation governing any Specified Refinancing Indebtedness and (b) in the
case of Parent, conduct, transact or otherwise engage in any business or
operations other than those incidental to (i) its ownership of the Equity
Interests of Foreign Holdings and Foreign Acquisition Co., (ii) the Foreign
Reorganization, (iii) the maintenance of its legal existence (including the
ability to incur fees, cost and expenses relating to such maintenance), (iv) the
performance of its obligations in the Loan Documents or the Second Lien Facility
Documentation or (v) any public offering of its common stock or any other
issuance of its Equity Interests not prohibited by Article 7.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Any of the following events referred to in any
of clauses (a) through (n) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party or any other Guarantor fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. Parent, Foreign Holdings, Holdings or the Borrower fails
to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a) or 6.05(a) (solely with respect to Parent, Foreign Holdings,
Holdings and the Borrower) or Article 7; or

 

144



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party or any other Guarantor fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after notice thereof by
the Administrative Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its

 

145



--------------------------------------------------------------------------------

debts in excess of the Threshold Amount as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any Guarantor contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Guarantor denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 of the Original Credit Agreement or 6.11 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create a valid
and perfected lien, with the priority required by the Collateral Documents (or
other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of

 

146



--------------------------------------------------------------------------------

the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, or (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens created by the Security Agreement or any nonconsensual
Liens arising solely by operation of Law; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties and Guarantors under the Loan Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) if applicable, the Second Lien
Intercreditor Agreement (or, with respect to any Permitted Refinancing in
respect of any Second Lien Facility, any other intercreditor agreement as
described in clause (e) of the definition of the term “Permitted Refinancing”)
shall, in whole or in part, cease to be effective or otherwise cease to be
legally valid, binding and enforceable against the holders of any Indebtedness
under the Second Lien Facility or such Permitted Refinancing, as the case may
be; or

(n) First Lien Intercreditor Agreement. So long as any New Senior Secured Notes
(or any Permitted Refinancing in respect thereof) are outstanding, the First
Lien Intercreditor Agreement shall, in whole or in part, cease to be effective
or cease to be legally valid, binding and enforceable against any party thereto
(or against any Person on whose behalf any such party makes any covenants or
agreements therein), or otherwise not be effective to create the rights and
obligations purported to be created thereunder.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

147



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of Parent, have assets
with a value in excess of 5% of Total Assets and did not, as of the four quarter
period ending on the last day of such fiscal quarter, have revenues exceeding 5%
of the total revenues of Parent and the Restricted Subsidiaries (it being agreed
that all Restricted Subsidiaries affected by any event or circumstance referred
to in any such clause shall be considered together, as a single consolidated
Restricted Subsidiary, for purposes of determining whether the condition
specified above is satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

 

148



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties and
Guarantors that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with

 

149



--------------------------------------------------------------------------------

respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Article 9 and in the
definition of “Agent-Related Person” included such L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment in Alternative Currencies,
such sub-agents as shall be deemed necessary by the Administrative Agent and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to

 

150



--------------------------------------------------------------------------------

perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party or Guarantor), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 of the Original Credit Agreement or Section 4.01 of this Agreement,
each Lender that has signed the Original Credit Agreement, the Amendment and
Restatement Agreement or the Second Amendment and Restatement Agreement, as
applicable, shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed closing date specifying its objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

151



--------------------------------------------------------------------------------

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement

 

152



--------------------------------------------------------------------------------

obligations with respect thereto. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. Citibank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties, the Guarantors and their respective Affiliates as though Citibank were
not the Administrative Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Citibank or its Affiliates may receive information regarding any
Loan Party, any Guarantor or any of their Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party, such
Guarantor or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Citibank shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include Citibank in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall

 

153



--------------------------------------------------------------------------------

thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all

 

154



--------------------------------------------------------------------------------

Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Parent, Foreign Holdings, Holdings, the
Borrower or any of its Domestic Subsidiaries that are Restricted Subsidiaries,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the High Yield Notes, the New Senior Secured Notes, any Specified
Refinancing Indebtedness or any Junior Financing;

(d) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer), (i) such Subsidiary shall be automatically
released from its obligations under any Guaranty and (ii) any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary shall be
automatically released; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the High Yield Notes, the
New Senior Secured Notes, any Specified Refinancing Indebtedness or any Junior
Financing; and

(e) at the request of Parent, the Other Parent Guarantors shall be released from
their respective obligations under any Guaranty.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a

 

155



--------------------------------------------------------------------------------

“syndication agent,” “documentation agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower, Foreign Holdings, Holdings or
Parent, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor

 

156



--------------------------------------------------------------------------------

thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Administrative Agent,
to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Administrative
Agent.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest; provided that, only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.05(b)(v)(Y), 2.06(c), 8.04 or 2.13
without the written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05 or Section 10.23,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

 

157



--------------------------------------------------------------------------------

(f) other than in a transaction permitted under Section 7.04, Section 7.05 or
Section 10.23, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate with respect to such Replacement Term Loans (or similar interest
rate spread applicable to such Replacement Term Loans) shall not be higher than
the Applicable Rate for such Refinanced Term Loans (or similar interest rate
spread applicable to such Refinanced Term Loans) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such

 

158



--------------------------------------------------------------------------------

Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans), (d) if applicable, the
Borrower shall have paid the prepayment premium pursuant to Section 2.16 in
respect of the Refinanced Term Loans and (e) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered;

 

159



--------------------------------------------------------------------------------

provided that notices and other communications to the Administrative Agent, the
L/C Issuers and the Swing Line Lender pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Guarantors, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of Cravath, Swaine & Moore LLP and one local and foreign counsel in each
relevant jurisdiction, and (b) to pay or reimburse the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Arrangers and each Lender for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of counsel to the Administrative Agent).
The foregoing costs and expenses shall include all

 

160



--------------------------------------------------------------------------------

reasonable search, filing, recording and title insurance charges and fees
related thereto, and other (reasonable, in the case of Section 10.04(a)) and
documented out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party or Guarantor fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party or such Guarantor by the Administrative Agent
in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee or (y) a material breach of the Loan Documents by such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such

 

161



--------------------------------------------------------------------------------

investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten (10) Business Days after demand therefor; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification or contribution rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of Parent, Foreign Holdings, Holdings or the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing

 

162



--------------------------------------------------------------------------------

Line Loans) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed, it being understood that the
Borrower shall have the right to withhold its consent if the Borrower would be
required to obtain the consent of, or make a filing or registration with, a
Governmental Agency) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facilities) or $1,000,000 (in
the case of a Term Loan) unless each of the Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and

 

163



--------------------------------------------------------------------------------

Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15),
3.04 and 3.05 (through the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

164



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall

 

165



--------------------------------------------------------------------------------

not be entitled to exercise any of the rights of a Lender under the Loan
Documents even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08; (h) to any Governmental Authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders

 

166



--------------------------------------------------------------------------------

may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
or its Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to Parent, Holdings, the Borrower or any
of their subsidiaries or its business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided that,
in the case of information received from a Loan Party after the Closing Date,
such information is clearly identified at the time of delivery as confidential
or (ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owning by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of Holdings. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent, each Lender and each L/C Issuer under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender and such L/C Issuer
may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum

 

167



--------------------------------------------------------------------------------

Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. Each Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to each Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by
telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms.

(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an

 

168



--------------------------------------------------------------------------------

interest herein), two duly signed, properly completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, United States withholding tax on all
payments to be made to such Foreign Lender by the Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Lender by the Borrower or any other Loan Party pursuant to this Agreement or any
other Loan Document) or such other evidence reasonably satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States federal withholding tax,
including any exemption pursuant to Section 871(h) or 881(c) of the Code, and in
the case of a Foreign Lender claiming such an exemption under Section 881(c) of
the Code, a certificate that establishes in writing to the Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in the Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender is required to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

 

169



--------------------------------------------------------------------------------

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this
Section 10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this
Section 10.15 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9, or any successor thereto, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax (i) on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent. If such U.S.
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any payment to such U.S. Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED

 

170



--------------------------------------------------------------------------------

THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, FOREIGN HOLDINGS,
HOLDINGS, PARENT, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Foreign Holdings, Holdings and Parent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement

 

171



--------------------------------------------------------------------------------

Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provisions of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

SECTION 10.22. Agent for Service of Process. The Borrower agrees that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary for whose account a Letter of Credit is issued to appoint and
maintain an agent reasonably satisfactory to the Administrative Agent to receive
service of process in New York City on behalf of such Material Foreign
Subsidiary.

SECTION 10.23. Foreign Reorganization.

(a) So long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent and any Restricted Subsidiary shall
be permitted to take any and all actions necessary to consummate the Foreign
Reorganization. In the event that any of the Collateral shall be transferred by
any Loan Party in connection with the Foreign Reorganization, the Liens granted
hereunder or under the other Loan Documents on such Collateral shall
automatically be discharged and released and all rights to such Collateral shall
revert to the applicable Loan Party without any further action by the Collateral
Agent or any other Person; provided that such Loan Party shall cause any
Transferred Foreign Subsidiary or Foreign Acquisition Co., as applicable, to
take such actions described in the definition of “Foreign Reorganization” as a
condition to such release. Without prejudice to the foregoing, upon the request
of the applicable Loan Party, the Collateral Agent, at the expense of such Loan

 

172



--------------------------------------------------------------------------------

Party, shall promptly execute and deliver to such Loan Party, all releases,
termination statements, stock certificates, any certificated securities or any
other documents necessary or desirable for the release of the Liens on such
Collateral.

(b) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, so long as no Default or Event of Default shall have occurred and
be continuing, in the event that the Foreign Reorganization is not consummated
and to the extent that any Permitted Intercompany Transfer has occurred (or will
occur concurrently with such release described herein), any Other Parent
Guarantor, Parent and Foreign Holdings, as applicable, shall (x) be
automatically released from their respective obligations under the Guaranty,
(y) be automatically released from any and all obligations under the Loan
Documents (including, without limitation, any obligation to comply with the
covenants set forth herein) and any reference to “Parent” or “Foreign Holdings”
herein shall be construed as a reference to the Successor Person mutatis
mutandis, and (z) any Liens granted hereunder or under the other Loan Documents
by Parent and Foreign Holdings on any Collateral shall automatically be
discharged and released, as applicable, without any further action by the
Collateral Agent or any other Person. In connection with the foregoing, upon the
request of the Borrower, the Collateral Agent, at the expense of Borrower, shall
promptly execute and deliver to any Other Parent Guarantor, Parent, Foreign
Holdings or Holdings, as applicable, all releases, termination statements, stock
certificates, any certificated securities or any other documents necessary or
desirable for the release of any Other Parent Guarantor, Parent and Foreign
Holdings from their obligations under the Loan Documents and the release of the
Liens on such Collateral. For the avoidance of doubt, after any such
reorganization as contemplated in this Section 10.23(b) shall have occurred, the
Foreign Reorganization shall not be permitted pursuant to Section 10.23(a) or
otherwise.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

173



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Citibank, N.A., as Administrative Agent

[—]

Attention: [—]

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
December 1, 2006, as amended and restated as of February 19, 2010, as further
amended by Amendment No. 4 dated as of March 4, 2011 and as further amended and
restated as of February [—], 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.
(“Holdings”), Freescale Semiconductor Holdings IV, Ltd. (“Foreign Holdings”),
Freescale Semiconductor Holdings III, Ltd. (“Parent”), the lenders from time to
time party thereto (the “Lenders”) and Citibank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), Collateral Agent, Incremental
Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Borrower hereby requests (select one):

 

  •  

A Borrowing of new Loans

 

  •  

A conversion of Loans

 

  •  

A continuation of Loans

to be made on the terms set forth below:

 

(A)   Class of Borrowing1

  

 

(B)   Date of Borrowing, conversion or continuation (which is a Business Day)

  

 

 

1 

Tranche B-1 Term Loan, Tranche B-2 Term Loan, Incremental Term Loan, Specified
Incremental Term Loan, Dollar Revolving Credit Loan, or Alternative Currency
Revolving Credit Loan.



--------------------------------------------------------------------------------

 

(C)   Principal amount   

 

(D)   Type of Loan2   

 

(E)   Interest Period3   

 

(F)    Currency of Loan   

 

The above request has been made to the Administrative Agent by telephone at
[            ].

 

2 

Specify Eurocurrency or Base Rate. Alternative Currency Revolving Credit Loans
must be Eurocurrency.

3 

Applicable for Eurocurrency Borrowings/Loans only.

 

2



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Committed Loan Notice and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement have been satisfied.]4

 

FREESCALE SEMICONDUCTOR, INC. By:  

 

  Name:   Title:

 

4  Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SWING LINE LOAN NOTICE

 

To: Citibank, N.A.,

     as Swing Line Lender

[—]

Attention: [—]

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
December 1, 2006, as amended and restated as of February 19, 2010, as further
amended by Amendment No. 4 dated as of March 4, 2011 and as further amended and
restated as of February [—], 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.
(“Holdings”), Freescale Semiconductor Holdings IV, Ltd. (“Foreign Holdings”),
Freescale Semiconductor Holdings III, Ltd. (“Parent”), the lenders from time to
time party thereto (the “Lenders”) and Citibank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), Collateral Agent, Incremental
Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that it requests a Swing Line Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Swing Line Borrowing is requested to be made:

 

(A)   Principal Amount to be Borrowed1

 

 

(B)   Date of Borrowing (which is a Business Day)

 

 

The above request has been made to the Swing Line Lender and the Administrative
Agent by telephone at [            ].

 

1 

Shall be a minimum of $100,000.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Swing Line Loan Notice and on the date of the
related Swing Line Borrowing, the conditions to lending specified in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied.

 

FREESCALE SEMICONDUCTOR, INC. By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF]

[TRANCHE B-1] [TRANCHE B-2] TERM LOAN NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, FREESCALE SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Amended and Restated Credit Agreement
dated as of December 1, 2006, as amended and restated as of February 19, 2010,
as further amended by Amendment No. 4 dated as of March 4, 2011 and as further
amended and restated as of February [—], 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Freescale Semiconductor Holdings V, Inc. (“Holdings”), Freescale
Semiconductor Holdings IV, Ltd. (“Foreign Holdings”), Freescale Semiconductor
Holdings III, Ltd. (“Parent”), the lenders from time to time party thereto and
Citibank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Collateral Agent, Incremental Collateral Agent, Swing Line Lender and
L/C Issuer) (i) on the dates set forth in the Credit Agreement or the other Loan
Documents, the principal amounts set forth in the Credit Agreement with respect
to [Tranche B-1] [Tranche B-2] Term Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, the Second Restatement and Amendment Agreement
or the other Loan Documents and (ii) on each Interest Payment Date, interest at
the rate or rates per annum as provided in the Credit Agreement or the other
Loan Documents on the unpaid principal amount of all [Tranche B-1] [Tranche B-2]
Term Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
the Second Restatement and Amendment Agreement or the other Loan Documents.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement or the other Loan Documents.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be



--------------------------------------------------------------------------------

endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:  

 

    Name:     Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person

Making the

Notation

                                                 

 

4



--------------------------------------------------------------------------------

EXHIBIT C-2

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF]

DOLLAR REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, FREESCALE SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), hereby severally promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds at the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Amended and Restated Credit Agreement dated as of December 1, 2006, as
amended and restated as of February 19, 2010, as further amended by Amendment
No. 4 dated as of March 4, 2011 and as further amended and restated as of
February [—], 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Freescale Semiconductor
Holdings V, Inc. (“Holdings”), Freescale Semiconductor Holdings IV, Ltd.
(“Foreign Holdings”), Freescale Semiconductor Holdings III, Ltd. (“Parent”), the
lenders from time to time party thereto and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Collateral Agent,
Incremental Collateral Agent, Swing Line Lender and L/C Issuer) (A) on the dates
set forth in the Credit Agreement, the lesser of (i) the principal amount set
forth above and (ii) the aggregate unpaid principal amount of all Dollar
Revolving Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, and (B) interest from the date hereof on the principal amount from
time to time outstanding on each such Dollar Revolving Credit Loan at the rate
or rates per annum and payable on such dates as provided in the Credit Agreement
in lawful money of the United States of America.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.



--------------------------------------------------------------------------------

This note is one of the Dollar Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:  

 

    Name:     Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person

Making the

Notation

                                                 

 

4



--------------------------------------------------------------------------------

EXHIBIT C-3

LENDER: [—]

PRINCIPAL AMOUNT: [€][£][$]

[FORM OF]

ALTERNATIVE CURRENCY REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, FREESCALE SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), hereby severally promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds at the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Amended and Restated Credit Agreement dated as of December 1, 2006, as
amended and restated as of February 19, 2010, as further amended by Amendment
No. 4 dated as of March 4, 2011 and as further amended and restated as of
February [—], 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Freescale Semiconductor
Holdings V, Inc. (“Holdings”), Freescale Semiconductor Holdings IV, Ltd.
(“Foreign Holdings”), Freescale Semiconductor Holdings III, Ltd. (“Parent”), the
lenders from time to time party thereto and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Collateral Agent,
Incremental Collateral Agent, Swing Line Lender and L/C Issuer) (A) on the dates
set forth in the Credit Agreement, the lesser of (i) the principal amount set
forth above and (ii) the aggregate unpaid principal amount of all Alternative
Currency Revolving Credit Loans made by the Lender to the Borrower pursuant to
the Credit Agreement, and (B) interest from the date hereof on the principal
amount from time to time outstanding on each such Alternative Currency Revolving
Credit Loan at the rate or rates per annum as provided in the Credit Agreement
on the unpaid principal amount of all Alternative Currency Revolving Credit
Loans made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or



--------------------------------------------------------------------------------

on a continuation thereof which shall be attached hereto and made a part hereof,
or otherwise recorded by such holder in its internal records; provided, however,
that the failure of the holder hereof to make such a notation or any error in
such notation shall not affect the obligations of the Borrower under this note.

This note is one of the Alternative Currency Revolving Credit Notes referred to
in the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:  

 

    Name:     Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments

of Principal/Interest

 

Principal

Balance of Note

 

Name of

Person

Making the Notation

                                                                               
                             

 

4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement dated as of
December 1, 2006, as amended and restated as of February 19, 2010, as further
amended by Amendment No. 4 dated as of March 4, 2011 and as further amended and
restated as of February [—], 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.
(“Holdings”), Freescale Semiconductor Holdings IV, Ltd. (“Foreign Holdings”),
Freescale Semiconductor Holdings III, Ltd. (“Parent”), the lenders from time to
time party thereto (the “Lenders”) and Citibank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), Collateral Agent, Incremental
Collateral Agent, Swing Line Lender and L/C Issuer (capitalized terms used
herein have the meanings attributed thereto in the Credit Agreement unless
otherwise defined herein). Pursuant to Section 6.02 of the Credit Agreement, the
undersigned, in his/her capacity as a Responsible Officer of the Parent,
certifies as follows:

 

  1. [Attached hereto as Exhibit [A] is the consolidated balance sheet of Parent
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of KPMG
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.]

 

  2. [Attached hereto as Exhibit [B] is the consolidated balance sheet of Parent
and its Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of Parent
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes.]

 

  3.

To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the



--------------------------------------------------------------------------------

  period between [        ] and [        ] (the “Certificate Period”) did a
Default or an Event of Default exist. [If unable to provide the foregoing
certification, fully describe the reasons therefor and circumstances thereof and
any action taken or proposed to be taken with respect thereto (including the
delivery of a “Notice of Intent to Cure” concurrently with delivery of this
Compliance Certificate) on Annex A attached hereto.]

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Parent, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this             day of
            .

 

FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. By:  

 

    Name:     Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Amended and Restated Credit Agreement dated
as of December 1, 2006, as amended and restated as of February 19, 2010, as
further amended by Amendment No. 4 dated as of March 4, 2011 and as further
amended and restated as of February [—], 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.
(“Holdings”), Freescale Semiconductor Holdings IV, Ltd. (“Foreign Holdings”),
Freescale Semiconductor Holdings III, Ltd. (“Parent”), the lenders from time to
time party thereto (the “Lenders”) and Citibank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), Collateral Agent, Incremental
Collateral Agent, Swing Line Lender and L/C Issuer, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]



--------------------------------------------------------------------------------

  3. Borrower: Freescale Semiconductor, Inc.

 

  4. Administrative Agent: Citibank, N.A.

 

  5. Assigned Interest:

 

Facility

   Aggregate
Amount of
Commitment/Loans
of  all Lenders   Amount of
Commitment/Loans
Assigned   Percentage
Assigned of
Commitment/ Loans1  

Dollar Revolving Credit Facility

   $   $          % 

Alternative Currency Revolving Credit Facility

   [€][£][$]   [€][£][$]          % 

Tranche B-1 Term Loan

   $   $          % 

Tranche B-2 Term Loan

   $   $          % 

Effective Date:

 

1 

Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

[Consented to and]2 Accepted: CITIBANK, N.A as Administrative Agent By:  

 

  Name:   Title: [Consented to]: [    ], as a Principal L/C Issuer By:  

 

  Name:   Title:3 CITIBANK, N.A., as Swing Line Lender By:  

 

  Name:   Title:4

 

 

 

 

2 

No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

3 

No consent of the Principal L/C Issuers shall be required for any assignment of
a Term Loan or any assignment to an Agent or an Affiliate of an Agent.

4 

Only required for any assignment of any Dollar Revolving Credit Facility.

 

4



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:  

 

  Name:   Title:5

 

 

5  No consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a), (f) or (g) of the Credit Agreement has occurred and is
continuing, any Assignee.

 

5



--------------------------------------------------------------------------------

Annex 1

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Parent, Foreign Holdings, Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by Parent, Foreign
Holdings, Holdings, the Borrower, or any of their Subsidiaries or Affiliates or
any other Person of any of their obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on

 

1  Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Amended and Restated Credit
Agreement dated as of December 1, 2006, as amended and restated as of
February 19, 2010, as further amended by Amendment No. 4 dated as of March 4,
2011 and as further amended and restated as of February [—], 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Freescale Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor
Holdings V, Inc. (“Holdings”), Freescale Semiconductor Holdings IV, Ltd.
(“Foreign Holdings”), Freescale Semiconductor Holdings III, Ltd. (“Parent”), the
lenders from time to time party thereto (the “Lenders”) and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Incremental Collateral Agent, Swing Line Lender and L/C Issuer.



--------------------------------------------------------------------------------

the basis of which it has made such analysis and decision independently and
without reliance on any Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 10.15 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

GUARANTY

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SECURITY AGREEMENT

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT H

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

[On file with the Administrative Agent]